    Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 1 of 70 PageID #: 1




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                      Civil Action No._________

                Plaintiffs,
                                                    JURY TRIAL DEMANDED
           v.
FORTINET, INC. AND MASERGY
COMMUNICATIONS, INC.,

                Defendants.


                              COMPLAINT FOR PATENT INFRINGEMENT

         Sable Networks, Inc. and Sable IP, LLC (collectively, “Sable” or “Plaintiffs”) bring this

action and make the following allegations of patent infringement relating to U.S. Patent Nos.:

6,954,431 (the “’431 patent”); 8,243,593 (the “’593 patent”); 8,817,790 (the “’790 patent”); and

9,774,501 (the “’591 patent”) (collectively, the “patents-in-suit”). Defendants Fortinet, Inc.

(“Fortinet”) and Masergy Communications, Inc. (“Masergy”) (collectively, “Defendants”)

infringe each of the patents-in-suit in violation of the patent laws of the United States of America,

35 U.S.C. § 1 et seq.

                                          INTRODUCTION
                The patents-in-suit arise from technologies developed by Dr. Lawrence G. Roberts

- one of the founding fathers of the internet. 1 The patents relate to technologies for efficiently

managing the flow of data packets over routers and switch devices. Dr. Roberts and engineers at

Caspian Networks, Inc. and later Sable Networks, Inc. developed these technologies to address the



1
    Chris Woodford, THE INTERNET: A HISTORICAL ENCYCLOPEDIA VOLUME 2 at 204 (2005)
    (“Widely regarded as one of the founding fathers of the Internet, Lawrence Roberts was the
    primary architect of ARPANET, the predecessor of the Internet.”).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 1 of 70
    Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 2 of 70 PageID #: 2




increasing amount of data sent over computer networks.

               The allegations of patent infringement contained herein arise out of the same series

of transactions or occurrences relating to the making, using, selling, offering for sale, and/or

importing within the United States, the products accused of infringing the patents-in-suit—the

Masergy SD-WAN Solutions, 2 which include at least the following product offerings: Masergy

SD-WAN Secure, 3 Masergy Co-Managed SD-WAN, 4 Masergy Managed SD-WAN Secure OTT, 5

Masergy SD-WAN Home, 6 Masergy SD-WAN Branch solutions, 7 Masergy Secure Access




2
  See e.g., Berkshire Partners Completes Acquisition of Masergy, BERKSHIRE PARTNERS PRESS
RELEASE (December 21, 2016) (“Masergy owns and operates the largest independent Software
Defined Platform in the world, delivering hybrid networking, managed security and cloud
communication solutions to global enterprises.”).
3
  Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION (2020) (“Masergy
SD-WAN Secure solutions are powered by Fortinet to provide customers with integrated security
features such as a next-generation firewall”).
4
  Masergy Expands Its SD-WAN Portfolio Offering the Broadest Choice, Flexibility and Built-In
SASE, MASERGY PRESS RELEASE (July 21, 2020) (“Co-managed solutions: Leveraging the SD-
WAN Orchestrator, clients can customize their configurations and make changes while Masergy
simultaneously monitors and reports on performance.”).
5
  Masergy Managed SD-WAN Secure OTT: Internet Strategies Built For Security and Choice,
MASERGY WEBSITE (last visited December 2020), available at: https://www.masergy.com/sd-
wan/managed-sd-wan-secure-ott (“How Masergy's SD-WAN Secure OTT works: Masergy creates
an overlay network on top of any public or private network and sends encrypted application traffic
via IPsec tunnels to Fortinet-powered endpoints over the public internet (‘over the top’) for your
secure, agile, and scalable corporate network.”).
6
  Andy Patrizio, Masergy teams with Fortinet for at-home SD-WAN, NETWORKWORLD.COM
ARTICLE               (October             19,           2020)             available            at:
https://www.networkworld.com/article/3586177/masergy-teams-with-fortinet-for-at-home-sd-
wan.html (“The SD-WAN Secure Home offering utilizes a lightweight Fortinet Secure SD-WAN
device for connectivity and improved application performance over a home Internet connection. It
also includes built-in next-generation firewall and routing, direct connections to an ecosystem of
cloud services”).
7
  Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge (“Masergy and
Fortinet have partnered together to provide security-driven SD-Branch solutions for global
enterprises. SD-Branch solutions pair Fortinet’s edge devices and security features with fully
managed SD-WAN services from Masergy.”).

                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 2 of 70
    Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 3 of 70 PageID #: 3




Service Edge solutions (SASE), 8 and Masergy Secure Web Gateway solutions 9 (collectively, the

“Masergy-Fortinet Products”).     The Masergy-Fortinet Products contain Fortinet-provided

hardware, including: FortiGate Next-Generation Firewalls, Fortinet Application-Specific

Integrated Circuits (ASIC), and Fortinet SD-WAN.




Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION at 3 (2020)
(emphasis added).

               The Masergy-Fortinet Products are based on a partnership between Fortinet and

Masergy and have been described in Masergy’s documentation as the “Masergy-Fortinet offering.”

The following excerpt from an October 2020 article from the Masergy website describes the

Masergy-Fortinet Products as the result of “Masergy and Fortinet hav[ing] partnered together.”

        With network and security solutions each recognized by Gartner, Fortinet and
        Masergy have partnered together to compete in the budding new Secure Access
        Service Edge (SASE) industry with converged offerings that are differentiated in

8
  SASE from Fortinet & Masergy: Converging best-of-breed network and security solutions
recognized by Gartner, MASERGY BLOG POSTING (October 6, 2020), available at:
https://www.masergy.com/blog/sase-from-fortinet-masergy-converging-best-of-breed-network-
and-security-solutions-recognized-by-gartner (“Investors seeking out SASE solutions are
demanding best-of-breed technologies converged into one solution, and it’s here where the
Masergy-Fortinet offering stands above the rest.”).
9
  Masergy Secure Web Gateway, MASERGY WEBSITE (last visited December 2020), available at:
https://www.masergy.com/sd-wan/sase/secure-web-gateway (“Masergy’s secure web gateway
solution is powered by Fortinet . . . Fortinet SWGs go beyond standard web proxies to keep
enterprise networks safe from malicious internet traffic, preventing threats from entering the
network and causing an infection or intrusion.”).

                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 3 of 70
  Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 4 of 70 PageID #: 4



        the market. . . . Investors seeking out SASE solutions are demanding best-of-breed
        technologies converged into one solution, and it’s here where the Masergy-Fortinet
        offering stands above the rest. We are uniquely positioned to compete in this new
        market with Gartner-recognized offerings that come in a single, seamless SASE
        solution delivered as a fully managed cloud service.
SASE from Fortinet & Masergy: Converging best-of-breed network and security solutions
recognized by Gartner, MASERGY BLOG POSTING (October 6, 2020), available at:
https://www.masergy.com/blog/sase-from-fortinet-masergy-converging-best-of-breed-network-
and-security-solutions-recognized-by-gartner (emphasis added).

               Fortinet documentation has described the Masergy-Fortinet Products as the result

of Fortinet and Masergy “team[ing] up to create a range of differentiated and fully managed SD-

WAN offerings.”

       The growing pressures of digital innovation (DI) have spurred the rapid adoption
       of software-defined wide area networking (SD-WAN). But SD-WAN must be
       secured. That is why Fortinet and Masergy have teamed up to create a range of
       differentiated and fully managed SD-WAN offerings, encompassing Fortinet’s
       advanced technologies and Masergy’s end-to-end security services.
Fortinet Customer Profile: Masergy, FORTINET.COM WEBSITE (last visited December 2020),
available at: https://www.fortinet.com/customers/masergy (emphasis added).

               Defendants’ documentation identifies that the accused Masergy-Fortinet Products

enable protecting network traffic at a packet level, and the FortiGate secure web gateway protects

IP traffic at an application level “both in the cloud and on-premise.”

        Best-in-Class Secure Web Gateway from Fortinet: Giving clients the advantage of
        more SASE capabilities from trusted brands, Masergy has standardized its cloud
        platform around Fortinet’s best-in-class secure web gateway (SWG) solution.
        Fortinet is named a Leader in Gartner Inc.’s September 2020 Magic Quadrant for
        WAN Edge Infrastructure3 report. Fortinet firewalls protect network traffic at a
        packet level, and the FortiGate SWG protects IP traffic at an application level—
        both in the cloud and on-premise. In addition to SWG, cloud-based application
        control and content filters include granular per-app and per-user visibility with
        Masergy’s Identity-Based WAN Analytics. And as a managed security services
        provider, Masergy also offers a full complement of cybersecurity solutions—from
        threat monitoring and endpoint detection and response, all the way up to full 24/7
        management.
Masergy Strengthens Its SD-WAN Secure Solution with Deeper SASE Capabilities, MASERGY
PRESS RELEASE (November 16, 2020), available at: https://www.masergy.com/press-
release/masergy-strengthens-its-sd-wan-secure-solution-with-deeper-sase-capabilities (emphasis
added).




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 4 of 70
  Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 5 of 70 PageID #: 5




                 Fortinet’s FortiGate Next-Generation Firewalls, Fortinet Application-Specific

Integrated Circuits (ASIC), and Fortinet SD-WAN products are specifically developed, marketed,

licensed and distributed by Fortinet to be used in SD-WAN offerings such as Masergy’s SD-WAN

solution.

      You’ll get the broadest SD-WAN options, SASE-based security at the core,
      controls to reconfigure services on the fly, and unprecedented Service Level
      Agreements (SLAs) delivering performance perfection. With the only pure
      software-defined edge network, Masergy is your partner for reliability and business
      continuity. Fortinet® edge devices and built-in firewalls on premise or in the cloud
      along with a menu of managed security services offer a holistic approach for the
      best end-to-end management— enabling employees to work from anywhere.
Masergy SD-WAN Secure, MASERGY SOLUTIONS BRIEF at 1 (2020) (emphasis added).

                 Fortinet is liable for induced and contributory infringement of the Asserted Patents

based on forming a joint enterprise with Fortinet with respect to building and distributing the

FortiGate Next-Generation Firewalls, Fortinet Application-Specific Integrated Circuits (ASIC),

and Fortinet SD-WAN products, which are specifically built to perform the infringing

functionality.

       Fortinet and Masergy are strategic partners, and together we have built a
       differentiated and fully managed SD-WAN offering, helping organizations truly
       transform the WAN edge with a security-driven approach that encompasses
       advanced technologies and end-to-end security services. Masergy is in a unique
       position to deliver security services and software-defined network services built on
       Fortinet’s secure SD-WAN solution.
Fortinet & Masergy: The security-driven approach to SD-WAN, MASERGY BLOG POSTING
(January 16, 2020) available at: https://www.masergy.com/blog/fortinet-masergy-the-security-
driven-approach-to-sd-wan (emphasis added).

                 Fortinet’s relationship with Masergy goes beyond simply selling components to

Masergy. Because the selection and incorporation process for technology in the Masergy SD-

WAN offerings is a lengthy one, Fortinet works closely with Masergy to “define” and “design”

Fortinet products placed in the Masergy SD-WAN offerings.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 5 of 70
  Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 6 of 70 PageID #: 6




Roopa Honnachari, COVID-19 Highlights the Business Case for Extending SD-WAN to Remote
Workers, BUSINESS COMMUNICATION SERVICES (BCS) VOL. 14 NO. 1 at 8 (May 2020) (emphasis
added).

              Masergy and Fortinet share a community of pecuniary interests in the development

and distribution of the Masergy-Fortinet Products. For example, upon information and belief,

there are indemnification and revenue provisions, as set forth in the agreements between the two

companies. Both Masergy and Fortinet derive financial benefit from the development and

distribution of the Masergy-Fortinet Products.

              Fortinet-provided components contained in the Masergy-Fortinet Products have

been identified by Fortinet and Masergy as “powering” the Masergy-Fortinet Products.

        Masergy’s secure web gateway solution is powered by Fortinet, the Leader in the
        Gartner Magic Quadrant for WAN Edge Infrastructure. Fortinet SWGs go beyond
        standard web proxies to keep enterprise networks safe from malicious internet
        traffic, preventing threats from entering the network and causing an infection or
        intrusion.
Masergy Secure Web Gateway, MASERGY WEBSITE (last visited December 2020), available at:
https://www.masergy.com/sd-wan/sase/secure-web-gateway (emphasis added).

              Masergy and Fortinet have represented to the public that they have “teamed up”

and are jointly “targeting” the SD-WAN market through the Masergy-Fortinet Products.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 6 of 70
  Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 7 of 70 PageID #: 7




Tobias Mann, Masergy Taps Fortinet, BitGlass in SASE Push, SDXCENTRAL.COM ARTICLE
(November 18, 2020); Kelsey Kusterer Ziser, Masergy beefs up SD-WAN security with Fortinet
cloud firewalls, LIGHTREADING.COM WEBSITE (November 16, 2020); Andy Patrizio, Masergy
teams with Fortinet for at-home SD-WAN, NETWORKWORLD.COM ARTICLE (October 19, 2020);
James Anderson, Masergy, Fortinet Target Work-From-Home SD-WAN, CHANNEL
PARTNERS.COM ARTICLE (October 13, 2020).

               Masergy’s SD-WAN offerings rely on products provided by Fortinet. In November

2020, Masergy announced that it was incorporating Fortinet FortiGate firewalls into all of

Masergy’s software-defined networking over wide area network (SD-WAN) points of presence

(PoPs). Masergy Strengthens Its SD-WAN Secure Solution with Deeper SASE Capabilities,

MASERGY PRESS RELEASE (November 16, 2020).

               Fortinet conditions both the manner and timing of the performance of steps by

Masergy in building and distributing the Masergy-Fortinet Products, and is thus liable for indirect

infringement of the patents-in-suit.

       Unlike other providers, our Managed SD-WAN solutions enable you to leverage
       SD-WAN at some locations without having to deploy it everywhere in a “mix and
       match” WAN design approach. Masergy SD-WAN endpoint hardware is provided
       by our partners at Fortinet with an embedded router, firewall, and unified threat
       management (UTM) capabilities. Combined with our managed software-defined

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 7 of 70
  Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 8 of 70 PageID #: 8



       network backbone, these features enable companies to install secure Managed SD-
       WAN connections quickly and safely on their network edge that extends to both
       public and private cloud assets.
Masergy: Your SD-WAN questions answered, MASERGY WEBSITE (last visited December 2020);
available at: https://www.masergy.com/faq/managed-sd-wan (emphasis added).

               The inclusion of the Fortinet components in the Masergy SD-WAN offering has

been described as “adding security muscle” to the Masergy SD-WAN product offerings. Further,

Masergy hosts and maintains the Masergy-Fortinet Products at data centers and other points-of-

presence.

        Masergy is adding security muscle to its SD-WAN service with cloud firewalls
        from Fortinet and CASB technology from Bitglass. Jay Barbour, director of
        security product management for the managed service provider, says Masergy now
        provides Fortinet FortiGate cloud firewalls across Africa, Asia, Australia, Europe,
        North America and South America, as well as throughout its global PoPs. Barbour
        says the cloud firewall is easier and faster for companies with smaller offices to
        deploy.
Kelsey Kusterer Ziser, Masergy beefs up SD-WAN security with Fortinet cloud firewalls,
LIGHTREADING.COM WEBSITE (November 16, 2020), available at:
https://www.lightreading.com/security/masergy-beefs-up-sd-wan-security-with-fortinet-cloud-
firewalls/d/d-id/765470.

               All of the accused Masergy-Fortinet Products contain Fortinet SD-WAN

components. A February 2020 press release from Fortinet quotes Masergy’s Executive Vice

President as stating, “Built on Fortinet’s Secure SD-WAN, Masergy’s Managed SD-WAN

solution gives clients software-defined network services and three tiered options for managed

security services. It’s a winning combination that resonates with global enterprises needing cloud

application performance, 24/7 threat monitoring, as well as incident response.” Fortinet Drives

Channel Business Opportunities with Secure SD-WAN, FORTINET PRESS RELEASE (February 5,

2020).

               Masergy and Fortinet marketing materials reflect the integral role Fortinet devices

play in Masergy’s SD-WAN offerings. Masergy, in a recent webcast, described that the inclusion

of Fortinet components in the Masergy SD-WAN offerings “allows us to integrate a full UTM


                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 8 of 70
  Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 9 of 70 PageID #: 9




suite or unified threat management suite” and “deliver an SD-WAN solution that has a security

practice.”




CNSG ProviderSMART with John Marinucci of Masergy, CNSG AN APPSMART COMPANY
YOUTUBE           CHANNEL AT 13:40-14:02            (August     13,   2020),    available     at:
https://www.youtube.com/watch?v=jYFnX-GK7qg (“The company we strategically work with is
a company called Fortinet who you know I think most people know has a very strong reputation
in the security space. So that chassis allows us to integrate a full UTM suite or unified threat
management suite but also take the logging event from that point it up to a cloud and have our
software monitor a lot of events so when I now can deliver an SD-Wan solution that has a security
practice.”).

              Fortinet has hosted joint presentations with Masergy that highlight the inclusion of

Fortinet components in the Masergy-Fortinet Products. The following excerpts from an April 2020

webcast hosted by Fortinet detailed the inclusion and value of Fortinet components in the Masergy

SD-WAN offering.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 9 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 10 of 70 PageID #: 10




Enabling Enterprises with Secure, Agile and Intelligent Managed SD-WAN, MASERGY-FORTINET
PARTNER WEBCASt (April 29, 2020), available at: https://www.fortinet.com/resources-
campaign/network.

BACKGROUND OF SABLE NETWORKS’ GROUNDBREAKING INNOVATIONS

                  Sable Networks is a maker of networking equipment based on technologies developed

by Dr. Lawrence G. Roberts - one of the founding fathers of the Internet. Dr. Roberts is best known

for his work as the Chief Scientist of the Advanced Research Projects Agency (ARPA) where he

designed and oversaw the implementation of ARPANET, the precursor to the internet.                  Dr.

Roberts’ work on ARPANET played a key role in the development of digital network transmission

technologies. 10 Initially, ARPANET was used primarily to send electronic mail and Dr. Roberts

developed the first program for reading and sending electronic messages.




10
      Katie Hafner, Lawrence Roberts, Who Helped Design Internet’s Precursor, N.Y. TIMES at A2
     (December 31, 2018) (“Dr. Roberts was considered the decisive force behind packet switching,
     the technology that breaks data into discrete bundles that are then sent along various paths around
     a network and reassembled at their destination.”).

                                COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 10 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 11 of 70 PageID #: 11




Keenan Mayo and Peter Newcomb, How The Web Was Won, VANITY FAIR at 96-97 (January 7,
2009); One of the Engineers Who Invented the Internet Wants to Build A Radical new Router,
IEEE SPECTRUM MAGAZINE (July 2009); Katie Hafner, Billions Served Daily, and Counting, N.Y.
TIMES at G1 (December 6, 2001)(“Lawrence Roberts, who was then a manager at the Advanced
Research Projects Agency's Information Processing Techniques Office, solved that problem after
his boss began complaining about the volume of e-mail piling up in his in box. In 1972, Dr. Roberts
produced the first e-mail manager, called RD, which included a filing system, as well as a Delete
function.”).

                 Dr. Roberts’ work on ARPANET played a key role in the development of packet

switching networks. Packet switching is a digital network transmission process in which data is

broken into parts which are sent independently and reassembled at a destination. Electronic

messages sent over the ARPANET were broken up into packets then routed over a network to a

destination. “In designing the ARPANET, Roberts expanded on the work he'd done at MIT, using

those tiny data packets to send information from place to place.” 11 Packet switching has become

the primary technology for data communications over computer networks.




11
     Code Metz, Larry Roberts Calls Himself the Founder of The Internet. Who Are You To Argue,
     WIRED MAGAZINE (September 24, 2012); John C. McDonald, FUNDAMENTALS OF DIGITAL
     SWITCHING at 211 (1990) (“The ARPANET was, in part, an experimental verification of the
     packet switching concept. Robert’s objective was a new capability for resource sharing.”).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 11 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 12 of 70 PageID #: 12




George Johnson, From Two Small Nodes, a Mighty Web Has Grown, N.Y. TIMES at F1 (October
12, 1999).

               After leaving ARPANET, Dr. Roberts grew increasingly concerned that existing

technologies for routing data packets were incapable of addressing the increasing amounts of data

traversing the internet. 12 Dr. Roberts identified that as the “Net grows, the more loss and

transmission of data occurs. Eventually, gridlock will set in.” 13

      The Internet is broken. I should know: I designed it. In 1967, I wrote the first plan
      for the ancestor of today's Internet, the Advanced Research Projects Agency
      Network, or ARPANET, and then led the team that designed and built it. The main
      idea was to share the available network infrastructure by sending data as small,
      independent packets, which, though they might arrive at different times, would still
      generally make it to their destinations. The small computers that directed the data
      traffic-I called them Interface Message Processors, or IMPs-evolved into today's
      routers, and for a long time they've kept up with the Net's phenomenal growth. Until
      now.
Lawrence Roberts, A Radical New Router, IEEE SPECTRUM Vol. 46(7) at 34 (August 2009)
(emphasis added).
               In 1998, Dr. Roberts founded Caspian Networks. 14 At Caspian Networks, Dr.

Roberts developed a new kind of internet router to efficiently route packets over a network. This



12
     eWeek Editors, Feeling A Little Congested, EWEEK MAGAZINE (September 24, 2001)
   (“Lawrence Roberts, one of the primary developers of Internet precursor ARPANet and CTO of
   Caspian Networks, recently released research indicating that Net traffic has quadrupled during
   the past year alone.”).
13
    Michael Cooney, Can ATM Save The Internet, NETWORK WORLD at 16 (May 20, 1996);
   Lawrence Roberts, A RADICAL NEW ROUTER, IEEE Spectrum Vol. 46 34-39 (August 2009).
14
    Caspian Networks, Inc. was founded in 1998 as Packetcom, LLC and changed its name to

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 12 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 13 of 70 PageID #: 13




new router was aimed at addressing concerns about network “gridlock.” In a 2001 interview with

Wired Magazine, Dr. Roberts discussed the router he was developing at Caspian Networks – the

Apeiro. “Roberts says the Apeiro will also create new revenue streams for the carriers by solving

the ‘voice and video problem.’ IP voice and video, unlike email and static Web pages, breaks

down dramatically if there's a delay - as little as a few milliseconds - in getting packets from host

to recipient.” 15




Jim Duffy, Router Newcomers take on Cisco, Juniper, NETWORK WORLD at 14 (April 14, 2013);
Stephen Lawson, Caspian Testing Stellar Core Offering, NETWORK WORLD at 33 (December 17,
2001); Tim Greene, Caspian Plans Superfast Routing For The ‘Net Core, NETWORK WORLD at 10
(January 29, 2001); Andrew P. Madden, Company Spotlight: Caspian Networks, MIT
TECHNOLOGY REVIEW at 33 (August 2005); and Loring Wirbel, Caspian Moves Apeiro Router To
Full Availability, EE TIMES (April 14, 2003).
                    The Apeiro debuted in 2003. The Apeiro, a flow-based router, can identify the

nature of a packet – be it audio, text, or video, and prioritize it accordingly. The Apeiro included

numerous technological advances including quality of service (QoS) routing and flow-based

routing.



     Caspian Networks, Inc. in 1999.
15
     John McHugh, The n-Dimensional Superswitch, WIRED MAGAZINE (May 1, 2001).

                                COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 13 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 14 of 70 PageID #: 14




              At its height, Caspian Networks Inc. raised more than $300 million dollars and

grew to more than 320 employees in the pursuit of developing and commercializing Dr. Roberts’

groundbreaking networking technologies, including building flow-based routers that advanced

quality of service and load balancing performance. However, despite early success with its

technology and business, Caspian hit hard times when the telecommunications bubble burst.

              Sable Networks, Inc. was formed by Dr. Sang Hwa Lee to further develop and

commercialize the flow-based networking technologies developed by Dr. Roberts and Caspian

Networks. 16 Sable Networks, Inc. has continued its product development efforts and has gained

commercial success with customers in Japan, South Korea, and China. Customers of Sable

Networks, Inc. have included: SK Telecom, NTT Bizlink, Hanaro Telecom, Dacom Corporation,

USEN Corporation, Korea Telecom, China Unicom, China Telecom, and China Tietong.




SK Telecom and Sable Networks Sign Convergence Network Deal, COMMS UPDATE – TELECOM
NEWS SERVICE (February 4, 2009) (“South Korean operator SK Telecom has announced that it has
signed a deal with US-based network and solutions provider Sable Networks.”); China Telecom
Deploys Sable, LIGHT READING NEWS FEED (November 19, 2007) (“Sable Networks Inc., a leading
provider of service controllers, today announced that China Telecom Ltd, the largest landline



16
  Dr. Lee, through his company Mobile Convergence, Ltd. purchased the assets of Caspian
Networks Inc. and subsequently created Sable Networks, Inc.

                           COMPLAINT FOR PATENT INFRINGEMENT
                                                                                Page 14 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 15 of 70 PageID #: 15



telecom company in China, has deployed the Sable Networks Service Controller in their
network.”).

              Armed with the assets of Caspian Networks, Inc. as well as members of Caspian

Networks’ technical team, Sable Networks, Inc. continued the product development efforts

stemming from Dr. Roberts’ flow-based router technologies. Sable Networks, Inc. developed

custom application-specific integrated circuits (“ASIC”) designed for flow traffic management.

Sable Network, Inc.’s ASICs include the Sable Networks SPI, which enables 20 Gigabit flow

processing. In addition, Sable Networks, Inc. developed and released S-Series Service Controllers

(e.g., S80 and S240 Service Controller models) that contain Sable Networks’ flow-based

programmable ASICs, POS and Ethernet interfaces, and carrier-hardened routing and scalability

from 10 to 800 Gigabits.




SABLE NETWORKS S-SERIES SERVICE CONTROLLERS (showing the S240-240G Multi-Shelf System,
S80-80G Single-Shelf System, and S20-20G Stand-Alone System).




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 15 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 16 of 70 PageID #: 16




               Sable pursues the reasonable royalties owed for Defendants’ use of the inventions

claimed in Sable’s patent portfolio, which arise from Caspian Networks and Sable Networks’

groundbreaking technology.

                                  SABLE’S PATENT PORTFOLIO
               Sable’s patent portfolio includes over 34 patent assets, including 14 granted U.S.

patents.   Dr. Lawrence Roberts’ pioneering work on QoS traffic prioritization, flow-based

switching and routing, and the work of Dr. Roberts’ colleagues at Caspian Networks Inc. and Sable

Networks, Inc. are claimed in the various patents owned by Sable.

               Highlighting the importance of the patents-in-suit is the fact that the Sable’s patent

portfolio has been cited by over 1,000 U.S. and international patents and patent applications

assigned to a wide variety of the largest companies operating in the computer networking field.

Sable’s patents have been cited by companies such as:

           •   Cisco Systems, Inc. 17
           •   Juniper Networks, Inc. 18
           •   Broadcom Limited 19
           •   EMC Corporation 20
           •   F5 Networks, Inc. 21
           •   Verizon Communications Inc. 22
           •   Microsoft Corporation 23


17
   See, e.g., U.S. Patent Nos. 7,411,965; 7,436,830; 7,539,499; 7,580,351; 7,702,765; 7,817546;
   7,936,695; 8,077,721; 8,493,867; 8,868,775; and 9,013,985.
18
   See, e.g., U.S. Patent Nos. 7,463,639; 7,702,810; 7,826,375; 8,593,970; 8,717,889; 8,811,163;
   8,811,183; 8,964,556; 9,032,089; 9,065,773; and 9,832,099.
19
   See, e.g., U.S. Patent No. 7,187,687; 7,206,283; 7,266,117; 7,596,139; 7,649,885; 8,014,315;
   8,037,399; 8,170,044; 8,194,666; 8,271,859; 8,448,162; 8,493,988; 8,514,716; and 7,657,703.
20
    See, e.g., U.S. Patent Nos. 6,976,134; 7,185,062; 7,404,000; 7,421,509; 7,864,758; and
   8,085,794.
21
   See, e.g., U.S. Patent Nos. 7,206,282; 7,580,353; 8,418,233; 8,565,088; 9,225,479; 9,106,606;
   9,130,846; 9,210,177; 9,614,772; 9,967,331; and 9,832,069.
22
    See, e.g., U.S. Patent Nos. 7,349,393; 7,821,929; 8,218,569; 8,289,973; 9,282,113; and
   8,913,623.
23
   See, e.g., U.S. Patent Nos. 7,567,504; 7,590,736; 7,669,235; 7,778,422; 7,941,309; 7,636,917;
   9,571,550; and 9,800,592.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 16 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 17 of 70 PageID #: 17




            •   Intel Corporation 24
            •   Extreme Networks, Inc. 25
            •   Huawei Technologies Co., Ltd. 26



                                             THE PARTIES

SABLE NETWORKS, INC.

                Sable Networks, Inc. (“Sable Networks”) is a corporation organized and existing

under the laws of the State of California.

                Sable Networks was formed to continue the research, development, and

commercialization work of Caspian Networks Inc., which was founded by Dr. Lawrence Roberts

to provide flow-based switching and routing technologies to improve the efficiency and quality of

computer networks.

                Sable Networks is the owner by assignment of all of the patents-in-suit.


SABLE IP, LLC
                Sable IP, LLC (“Sable IP”) is a Delaware limited liability company with its

principal place of business at 225 S. 6th Street, Suite 3900, Minneapolis, Minnesota 55402.

Pursuant to an exclusive license agreement with Sable Networks, Sable IP is the exclusive licensee

of the patents-in-suit.

FORTINET, INC.

                Fortinet, Inc. (“Fortinet”), is a Delaware corporation with its principal place of

business at 1090 Kifer Road, Sunnyvale, California 94086. Fortinet may be served through its


24
   See, e.g., U.S. Patent Nos. 7,177,956; 7,283,464; 9,485,178; 9,047,417; 8,718,096; 8,036,246;
   8,493,852; and 8,730,984.
25
   See, e.g., U.S. Patent Nos. 7,903,654; 7,978,614; 8,149839; 10,212,224; 9,112,780; and
   8,395,996.
26
   See, e.g., U.S. Patent Nos. 7,903,553; 7,957,421; 10,015,079; 10,505,840; and Chinese Patent
   Nos. CN108028828 and CN106161333.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 17 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 18 of 70 PageID #: 18




registered agent Corporation Service Company dba CSC – Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701. Fortinet is registered to do business

in the State of Texas and has been since at least November 28, 2000.

               Fortinet conducts business operations within the Eastern District of Texas where it

sells, develops, and/or markets its products including facilities at 6111 W. Plano Parkway, Plano,

Texas 75093.

MASERGY COMMUNICATIONS, INC.

               Masergy Communications, Inc. (“Masergy”) is a Delaware corporation with its

principal place of business at 2740 Dallas Parkway #260, Plano, Texas 75093. Masergy may be

served through its registered agent CSC-Lawyers Incorporating Service Company, 211 E. 7th

Street, Suite 620, Austin, Texas 78701. Masergy’s headquarters and primary place of business is

in Plano, Texas, and Masergy has been registered to do business in the State of Texas since

September 29, 2000.

                                    JURISDICTION AND VENUE

               This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1338(a).

               This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within the Eastern District of Texas giving rise to this action and

have established minimum contacts with this forum such that the exercise of jurisdiction over

Defendants would not offend traditional notions of fair play and substantial justice. Defendants,

directly and/or through subsidiaries or intermediaries (including distributors, retailers, and others),

have committed and continue to commit acts of infringement in this District by, among other

things, offering to sell and selling products and/or services that infringe one or more of the patents-

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 18 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 19 of 70 PageID #: 19




in-suit. Moreover, Defendants have registered to do business in the State of Texas, have offices

and facilities in the State of Texas, and actively direct their activities to customers located in the

State of Texas.

                  Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant Fortinet is registered to do business in the State of Texas, has offices in the State of

Texas, has transacted business in the Eastern District of Texas and has committed acts of direct

and indirect infringement in the Eastern District of Texas. Defendant Masergy is registered to do

business in the State of Texas, has its principal office and headquarters in the Eastern District of

Texas, and has committed acts of direct and indirect infringement in the Eastern District of Texas.

                  Defendants have regular and established places of business in this District and have

committed acts of infringement in this District. Fortinet has a permanent office location at 6111

W. Plano Parkway, Plano, Texas 75093, which is located within this District. Fortinet employs

full-time personnel such as sales personnel and engineers in this District, including in Plano, Texas.

Fortinet has also committed acts of infringement in this District by commercializing, marketing,

selling, distributing, testing, and servicing certain accused products. Masergy is headquartered out

of its principal offices, located at 2740 Dallas Parkway #260, Plano, Texas 75093, which is in this

District. Masergy has also committed acts of infringement in this District by marketing, selling,

distributing, testing, and servicing certain accused products.

                  This Court has personal jurisdiction over Defendants. Defendants have conducted

and does conduct business within the State of Texas. Defendants, directly or through subsidiaries

or intermediaries (including distributors, retailers, and others), ship, distribute, make, use, offer for

sale, sell, import, and/or advertise (including by providing interactive web pages) their products

and/or services in the United States and the Eastern District of Texas and/or contribute to and



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                          Page 19 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 20 of 70 PageID #: 20




actively induce customers to ship, distribute, make, use, offer for sale, sell, import, and/or advertise

(including the provision of an interactive web page) infringing products and/or services in the

United States and the Eastern District of Texas. Defendants, directly and through subsidiaries or

intermediaries (including distributors, retailers, and others), have purposefully and voluntarily

placed one or more infringing products and/or services, as described below, into the stream of

commerce with the expectation that those products will be purchased and used by customers and/or

consumers in the Eastern District of Texas. These infringing products and/or services have been

and continue to be made, used, sold, offered for sale, purchased, and/or imported by customers

and/or consumers in the Eastern District of Texas. Defendants have committed acts of patent

infringement within the Eastern District of Texas. Defendants interact with customers in Texas,

including through visits to customer sites in Texas. Through these interactions and visits,

Defendants directly infringe one or more of the patents-in-suit. Defendants also interact with

customers who sell the accused products into Texas, knowing that these customers will sell the

accused products into Texas, either directly or through intermediaries.

               Defendants have minimum contacts with this District such that the maintenance of

this action within this District would not offend traditional notions of fair play and substantial

justice.   Thus, the Court therefore has both general and specific personal jurisdiction over

Defendants.

               Joinder of the Defendants is proper under 35 U.S.C. § 299. Common questions of

fact relating to Defendants’ infringement arise in this action. These common questions include

questions concerning Masergy and Fortinet’s infringement of the patents-in-suit through the

incorporation of common SD-WAN components in the accused Masergy-Fortinet SD-WAN

offerings. Common questions of fact as to the profits and revenues derived by Fortinet and



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 20 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 21 of 70 PageID #: 21




Masergy will arise. Common questions of fact will also exist with regard to Masergy and

Fortinet’s defenses, if any, in this litigation.

                                       THE ASSERTED PATENTS

U.S. PATENT NO. 6,954,431

                U.S. Patent No. 6,954,431 (the “’431 patent”) entitled, Micro-Flow Management,

was filed on December 6, 2001, and claims priority to April 19, 2000. The ‘431 patent is subject

to a 35 U.S.C. § 154(b) term extension of 722 days. Sable Networks, Inc. is the owner by

assignment of the ‘431 patent. Sable IP is the exclusive licensee of the ‘431 patent. A true and

correct copy of the ‘431 patent is attached hereto as Exhibit A.

                The ‘431 patent discloses novel methods and systems for managing data traffic

comprising a plurality of micro-flows through a network.

                The inventions disclosed in the ‘431 patent improve the quality of service in data

transmissions over a computer network by relying on per micro-flow state information that enables

rate and delay variation requirements to be within set quantified levels of service.

                The ‘431 patent discloses technologies that speed the rate at which data can

effectively travel over a computer network by optimizing packet discarding.

                The ‘431 patent discloses the use of micro-flow state information to determine the

rate of each flow, thus optimizing discards and optimizing the quality of service of data

transmission.

                The ‘431 patent discloses methods and systems that avoid networking system

degradation by not overloading network switch buffers.

                The ‘431 patent discloses a method for managing data traffic through a network

that determines a capacity of a buffer containing a micro-flow based on a characteristic.



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 21 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 22 of 70 PageID #: 22




                  The ‘431 patent discloses a method for managing data traffic through a network

that assigns an acceptable threshold value for the capacity of the buffer over a predetermined

period of time.

                  The ‘431 patent discloses a method for managing data traffic through a network

that delegates a portion of available bandwidth in the network to the micro-flow.

                  The ‘431 patent discloses a method for managing data traffic through a network

that uses the buffer for damping jitter associated with the micro-flow.

                  The ‘431 patent has been cited by 103 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘431 patent as

relevant prior art:

            •     Cisco Systems, Inc.
            •     Juniper Networks, Inc.
            •     Broadcom Limited
            •     Intel Corporation
            •     Sun Microsystems, Inc.
            •     Oracle Corporation
            •     Samsung Electronics Co., Ltd.
            •     Adtran, Inc.
            •     Time Warner Cable, Inc.
            •     FSA Technologies, Inc.
            •     Internap Corporation
            •     France Telecom
            •     The Boeing Company
            •     Wistaria Trading, Ltd.

U.S. PATENT NO. 8,243,593

                  U.S. Patent No. 8,243,593 entitled, Mechanism for Identifying and Penalizing

Misbehaving Flows in a Network, was filed on December 22, 2004. The ‘593 patent is subject to

a 35 U.S.C. § 154(b) term extension of 1,098 days. Sable Networks, Inc. is the owner by

assignment of the ’593 patent. Sable IP is the exclusive licensee of the ‘593 patent. A true and

correct copy of the ‘593 patent is attached hereto as Exhibit B.

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 22 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 23 of 70 PageID #: 23




               The ‘593 patent discloses novel methods and systems for processing a flow of a

series of information packets.

               The inventions disclosed in the ‘593 patent teach technologies that permit the

identification and control of less desirable network traffic.

               Because the characteristics of data packets in undesirable network traffic can be

disguised, the ‘593 patent improves the operation of computer networks by disclosing technologies

that monitor the characteristics of flows of data packets rather than ancillary factors such as port

numbers or signatures.

               The ‘593 patent discloses tracking the behavioral statistics of a flow of data packets

that can be used to determine whether the flow is undesirable.

               The ‘593 patent further discloses taking actions to penalize the flow of undesirable

network traffic.

               The ‘593 patent discloses a method for processing a flow of a series of information

packets that maintains a set of behavioral statistics for the flow, wherein the set of behavioral

statistics is updated based on each information packet belonging to the flow, as each information

packet is processed.

               The ‘593 patent discloses a method for processing a flow of a series of information

packets that determines, based at least partially upon the set of behavioral statistics, whether the

flow is exhibiting undesirable behavior.

               The ‘593 patent discloses that the determination as to whether the flow is exhibiting

undesirable behavior is made regardless of the presence or absence of congestion.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 23 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 24 of 70 PageID #: 24




                The ‘593 patent discloses a method for processing a flow of data packets that

enforces a penalty on the flow in response to a determination that the flow is exhibiting undesirable

behavior.

                The ‘593 patent has been cited by 17 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘593 patent as

relevant prior art.

            •   Cisco Systems, Inc.
            •   AT&T, Inc.
            •   International Business Machines Corporation
            •   Telecom Italia S.p.A.
            •   McAfee, LLC

U.S. PATENT NO. 8,817,790

                U.S. Patent No. 8,817,790 (the “‘790 patent”) entitled, Identifying Flows Based on

Behavior Characteristics and Applying User-Defined Actions, was filed on September 23, 2011,

and claims priority to July 31, 2006. Sable Networks, Inc. is the owner by assignment of the ‘790

patent. Sable IP is the exclusive licensee of the ‘790 patent. A true and correct copy of the ‘790

patent is attached hereto as Exhibit C.

                The ‘790 patent claims specific methods and devices for handling a flow of

information packets.

                The ‘790 patent discloses methods and systems for efficiently identifying

undesirable traffic over data networks.

                The ‘790 patent teaches technologies that identify traffic not by inspecting the

payload of each data packet, but rather by analyzing and classifying the behavior of the data flows

to identify undesirable traffic.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 24 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 25 of 70 PageID #: 25




                 The ‘790 patent discloses applying a user-specified action associated with a policy

applicable to data flows that are designated undesirable.

                 The ‘790 patent discloses a method of handling a flow that processes a flow

comprised of two or more information packets having header information in common.

                 The ‘790 patent discloses a method of handling a flow that stores header-

independent statistics about the flow in a flow block associated with the flow.

                 The ‘790 patent discloses a method of handling a flow that updates the header-

independent statistics in the flow block as each information packet belonging to the flow is

processed.

                 The ‘790 patent discloses a method of handling a flow that categorizes the flow as

one or more traffic types by determining whether the header-independent statistics match one or

more profiles corresponding to a traffic type.

                 The ‘790 patent discloses a method of handling a flow that performs an operation

that is determined according to the one or more traffic types on one or more information packets

belonging to the flow if the one or more traffic types match one or more particular traffic types

designated by a user.

                 The ‘790 patent family has been cited by 24 United States and international patents

and patent applications as relevant prior art.      Specifically, patents issued to the following

companies have cited the ‘790 patent family as relevant prior art:

             •   Cisco Systems, Inc.
             •   Solana Networks, Inc.
             •   British Telecommunications Public Limited Company
             •   Level 3 Communications, LLC
             •   Calix, Inc.
             •   Nokia Corporation
             •   Verizon Communications, Inc.
             •   Sprint Spectrum L.P.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 25 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 26 of 70 PageID #: 26




              •   Hon Hai Precision Industry Co., Ltd.

U.S. PATENT NO. 9,774,501

                  U.S. Patent No. 9,774,501 (the “‘501 patent”) entitled, System and Method for

Ensuring Subscriber Fairness Using Outlier Detection, was filed on September 7, 2016, and

claims priority to May 14, 2012. Sable Networks, Inc. is the owner by assignment of the ‘501

patent. Sable IP is the exclusive licensee of the ‘501 patent. A true and correct copy of the ‘501

patent is attached hereto as Exhibit D.

        The ‘501 patent claims specific methods and devices for a subscriber fairness solution that

uses flow-based statistical collection mechanism to monitor subscriber usage across various

attributes.

                  The ‘501 patent discloses methods and systems for detecting outlier users of a

network resource.

                  The ‘501 patent teaches technologies for detecting outlier users of a network

resource using a fairness model that accounts for the cost of a user's behavior on other users and

provides for evaluating and effecting service fairness.

                  The ‘501 patent discloses aggregating flow data of a user of a network resource for

set time periods. The flow data that is aggregated can include connections between a particular

source IP address and transport layer port to a particular destination IP address and transport layer

port.

                  The ‘501 patent discloses applying outlier detection logic to the flow-count pattern

that is generated for a user and comparing it to flow-count patterns associated with other users on

the network.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 26 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 27 of 70 PageID #: 27




               The ‘501 patent discloses a method of assigning a flow-count band to the user based

on the outlier detection logic where the user’s flow count is compared to the flow-count data of

other users on the network.

               The ‘501 patent discloses a method of applying a mitigating action to the user based

on the user’s access to the network resource based on the flow-count band that the user’s activity

causes the user to be assigned to.

               The ‘510 patent discloses a method of implementing outlier detection for a user on

a network using a detection phase and a mitigation phase. In the detection phase, “outliers” are

identified - users that are using a disproportionate amount of network resources. In the mitigation

phase, actions are taken to restrict the access of the outlier user to network resources.

               The ‘501 patent discloses a computer implemented method that improves the

function of a computer network through using outlier detection to mitigate an individual user’s

over use of the network bandwidth.

               The ‘501 patent family has been cited by 11 United States and international patents

and patent applications as relevant prior art.      Specifically, patents issued to the following

companies have cited the ‘501 patent family as relevant prior art:

           •   Cisco Systems, Inc.
           •   International Business Machines Corporation
           •   Google, Inc.
           •   Adobe, Inc.
           •   British Telecomm
           •   VMware, Inc.
           •   Sprint Spectrum L.P.
           •   Infinera Corporation




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 27 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 28 of 70 PageID #: 28




                                         COUNT I
                         INFRINGEMENT OF U.S. PATENT NO. 6,954,431

               Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

               Masergy designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for managing data traffic comprising a plurality of micro-flows through

a network.

               Masergy designs, makes, sells, offers to sell, imports, and/or uses the Masergy SD-

WAN Solution offerings including at least the following product offerings: Masergy SD-WAN

Secure, 27 Masergy Co-Managed SD-WAN, 28 Managed SD-WAN Secure OTT, 29 Masergy SD-

WAN Home, 30 Masergy SD-WAN Branch solutions, 31 Masergy Secure Access Service Edge



27
    Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION (2020)
(“Masergy SD-WAN Secure solutions are powered by Fortinet to provide customers with
integrated security features such as a next-generation firewall”).
28
   Masergy Expands Its SD-WAN Portfolio Offering the Broadest Choice, Flexibility and Built-In
SASE, MASERGY PRESS RELEASE (July 21, 2020) (“Co-managed solutions: Leveraging the SD-
WAN Orchestrator, clients can customize their configurations and make changes while Masergy
simultaneously monitors and reports on performance.”).
29
   Masergy Managed SD-WAN Secure OTT: Internet Strategies Built For Security and Choice,
MASERGY WEBSITE (last visited December 2020), available at: https://www.masergy.com/sd-
wan/managed-sd-wan-secure-ott (“How Masergy's SD-WAN Secure OTT works: Masergy creates
an overlay network on top of any public or private network and sends encrypted application traffic
via IPsec tunnels to Fortinet-powered endpoints over the public internet (‘over the top’) for your
secure, agile, and scalable corporate network.”).
30
   Andy Patrizio, Masergy teams with Fortinet for at-home SD-WAN, NETWORKWORLD.COM
ARTICLE               (October             19,            2020)            available            at:
https://www.networkworld.com/article/3586177/masergy-teams-with-fortinet-for-at-home-sd-
wan.html (“The SD-WAN Secure Home offering utilizes a lightweight Fortinet Secure SD-WAN
device for connectivity and improved application performance over a home Internet connection. It
also includes built-in next-generation firewall and routing, direct connections to an ecosystem of
cloud services”).
31
   Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge (“Masergy and
Fortinet have partnered together to provide security-driven SD-Branch solutions for global
enterprises. SD-Branch solutions pair Fortinet’s edge devices and security features with fully
managed SD-WAN services from Masergy.”).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 28 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 29 of 70 PageID #: 29




solutions (SASE), 32 and Masergy Secure Web Gateway solutions 33 (collectively, the “Masergy-

Fortinet ‘431 Products”).

               The Masergy-Fortinet ‘431 Products incorporate Fortinet components running

Fortinet OS Version 5.4 and later including Fortinet’s FortiGate Next-Generation Firewalls.

      Details of the Masergy SASE offering are as follows: Cloud firewalls in all global
      points of presence (POPs) powered by Fortinet: Masergy has a number of global
      POPs where it will offer cloud resident firewalls using Fortinet’s FortiGate next-
      generation firewall (NGFW). Cloud firewalls are fast and easy to deploy and
      provide corporate-class threat protection to sites that are as small as a single person.
      It’s important to note that Masergy will continue to offer its edge-based service for
      users that prefer an on-premises appliance. This hybrid approach provides
      customers with threat protection where they want it, without the associated
      complexity of managing a highly distributed environment.
Zeus Kerravala, How Masergy Uses Partners to Provide Secure-Access Service Edge,
EWEEK.COM ARTICLE (November 16, 2020), available at: https://www.eweek.com/security/how-
masergy-uses-partners-for-secure-access-service-edge (emphasis added).

               The Masergy-Fortinet ‘431 Products include Fortinet application-specific

integrated circuits (“ASIC”). The Fortinet ASIC chips are purpose build by Fortinet for SD-WAN

solutions such as the Masergy-Fortinet ‘431 Products. The following excerpt from a Masergy

article describes the incorporation of the Fortinet ASIC in the Masergy-Fortinet ‘431 Products.

       Best-of-Breed SD-WAN & Security: Fortinet is committed to driving a consistent
       security posture from the WAN edge to both data centers and multi-cloud
       environments by natively integrating security functions, including NGFW, IPS,
       anti-virus, anti-malware, web filtering, SSL inspection (including TLS 1.3), and
       sandboxing. Fortinet also provides an integrated CASB service to protect SaaS
       applications and traffic and to prevent problems related to Shadow IT. Our patented
       innovation of a purpose-built SD-WAN ASIC enables faster Application Steering,


32
   SASE from Fortinet & Masergy: Converging best-of-breed network and security solutions
recognized by Gartner, MASERGY BLOG POSTING (October 6, 2020), available at:
https://www.masergy.com/blog/sase-from-fortinet-masergy-converging-best-of-breed-network-
and-security-solutions-recognized-by-gartner (“Investors seeking out SASE solutions are
demanding best-of-breed technologies converged into one solution, and it’s here where the
Masergy-Fortinet offering stands above the rest.”).
33
   Masergy Secure Web Gateway, MASERGY WEBSITE (last visited December 2020), available at:
https://www.masergy.com/sd-wan/sase/secure-web-gateway (“Masergy’s secure web gateway
solution is powered by Fortinet . . . Fortinet SWGs go beyond standard web proxies to keep
enterprise networks safe from malicious internet traffic, preventing threats from entering the
network and causing an infection or intrusion.”).

                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 29 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 30 of 70 PageID #: 30



       Multi-Path Intelligence, and WAN Path Remediation with forward error correction
       (FEC) to overcome adverse WAN conditions.
Fortinet & Masergy: The security-driven approach to SD-WAN, MASERGY BLOG POSTING
(January 16, 2020), available at: https://www.masergy.com/blog/fortinet-masergy-the-security-
driven-approach-to-sd-wan (emphasis added).

                 A recent joint Masergy-Fortinet webcast identified that the Masergy-Fortinet ‘431

Products include a secure SD-WAN ASIC developed by Fortinet. The following excerpt from the

webcast shows the functionality of the FortiSOC4 ASIC that is included in the Masergy-Fortinet

‘431 Products.




Enabling Enterprises with Secure, Agile and Intelligent Managed SD-WAN, Masergy-FORTINET
PARTNER WEBCAST (April 29, 2020), available at: https://www.fortinet.com/resources-
campaign/network.

                 The Masergy-Fortinet ‘431 Products include Fortinet’s SD-WAN devices.

Specifically, a February 2020 press release from Fortinet quoted Masergy’s Executive Vice

President Bob Laskey describing the Masergy-Fortinet ‘431 Products as built on “Fortinet’s Secure

SD-WAN” components.

       Built on Fortinet’s Secure SD-WAN, Masergy’s Managed SD-WAN solution gives
       clients software-defined network services and three tiered options for managed
       security services. It’s a winning combination that resonates with global enterprises
       needing cloud application performance, 24/7 threat monitoring, as well as incident
       response. Like Fortinet, we believe networking and security need to be inextricably
       tied, and resellers with a Fortinet-Masergy partnership address more needs across
       both IT domains.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 30 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 31 of 70 PageID #: 31



Fortinet Drives Channel Business Opportunities with Secure SD-WAN, FORTINET PRESS
RELEASE (February 5, 2020) (quote from Bob Laskey, Masergy Executive Vice President).

              The Masergy-Fortinet ‘431 Products include Fortinet’s FortiGate devices that

contain functionality for SD-WAN, routing, and next-generation firewall protection.         The

integration of Fortinet’s FortiGate devices into the Masergy-Fortinet ‘431 Products enables the

Masergy-Fortinet ‘431 Products to infringe the ‘431 patent claims. The following excerpt from

documentation of the Masergy-Fortinet ‘431 Products states that Masergy delivers secure SD-

WAN solutions using a Fortinet FortiGate hardware endpoint.




Roopa Honnachari, COVID-19 Highlights the Business Case for Extending SD-WAN to Remote
Workers, BUSINESS COMMUNICATION SERVICES (BCS) VOL. 14 NO. 1 at 8 (May 2020) (emphasis
added).

              The Masergy-Fortinet ‘431 Products incorporate Fortinet’s FortiGate Next

Generation Firewall and SD-WAN components.          A November 2020 article describing the

Masergy-Fortinet ‘431 Products stated that Masergy combined Fortinet’s FortiGate Next

Generation Firewall and SD-WAN components into a “single platform.”

       Masergy has bulked up its own SD-WAN Secure solution to make a bigger play
       into the SASE space by expanding cloud firewalls into all of its global points-of-
       presence (POPs). Masergy announced on Monday that it had integrated Fortinet’s
       FortiGate Next-Generation Firewalls integrate NGFW and SD-WAN capabilities

                           COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Page 31 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 32 of 70 PageID #: 32



        onto a single platform and deployed them in all of its software-defined network
        POPs as well as integrated them into its SD-WAN and security policies.
Mike Robuck, Masergy goes bigger and bolder into SASE arena by taking best-of-breed approach,
FIERCETELECOM.COM           ARTICLE       (November      16,       2020),      available  at:
https://www.fiercetelecom.com/telecom/masergy-goes-bigger-and-bolder-into-sase-arena
(emphasis added).

               The Masergy-Fortinet ‘431 Products include Fortinet’s Secure SD-WAN with

“built-in Next-Generation Firewall (NGFW) capabilities . . . Fortinet Secure SD-WAN is powered

by [a] purpose-built SD-WAN processor.” The following excerpt from an April 2020 article

authored by Masergy describes the inclusion of the Fortinet SD-WAN components in the Masergy-

Fortinet ‘431 Products.




Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge

               One or more of the Masergy-Fortinet ‘431 Products include technology for

managing data traffic comprising a plurality of micro-flows through a network.

               One or more of the Masergy-Fortinet ‘431 Products determine the capacity of a

buffer containing a micro-flow based on a characteristic.


                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 32 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 33 of 70 PageID #: 33




               One or more of the Masergy-Fortinet ‘431 Products assign an acceptable threshold

value for the capacity of the buffer over a predetermined period of time.

               One or more of the Masergy-Fortinet ‘431 Products delegate a portion of available

bandwidth in the network to the micro-flow.

               The Masergy-Fortinet ‘431 Products enable the setting of thresholds for a buffer

that include the ability to set a threshold as a percentage of the buffer.

               One or more of the Masergy-Fortinet ‘431 Products use the buffer for damping jitter

associated with the micro-flow.

               The Masergy-Fortinet ‘431 Products use buffers to limit jitter which is delay

variance.

               Masergy has directly infringed and continues to directly infringe the ‘431 patent

by, among other things, making, using, offering for sale, and/or selling technology for managing

data traffic comprising a plurality of micro-flows through a network, including but not limited to

the Masergy-Fortinet ‘431 Products.

               The Masergy-Fortinet ‘431 Products are available to businesses and individuals

throughout the United States.

               The Masergy-Fortinet ‘431 Products are provided to businesses and individuals

located in the Eastern District of Texas.

               By making, using, testing, offering for sale, and/or selling products and services for

managing data traffic comprising a plurality of micro-flows through a network, including but not

limited to the Masergy-Fortinet ‘431 Products, Masergy has injured Plaintiffs and is liable to

Plaintiffs for directly infringing one or more claims of the ‘431 patent, including at least claims

10-16, 19, and 24-32 pursuant to 35 U.S.C. § 271(a).



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 33 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 34 of 70 PageID #: 34




                Fortinet indirectly infringes the ‘431 patent by actively inducing infringement

under 35 U.S.C. § 271(b).

                Fortinet has had knowledge of the ‘431 patent since at least service of this

Complaint or shortly thereafter, and Fortinet knew of the ‘431 patent and knew of its infringement,

including by way of this lawsuit.

                Alternatively, Fortinet has had knowledge of the ‘431 patent since at least

November 9, 2020, or shortly thereafter. On November 9, 2020, Sable Networks, Inc. and Sable

IP, LLC produced the Sable Networks-Sable IP Patent Exclusive License Agreement at SBL-

VNU_0000001-SBL-VNU_0000008 in the Sable Networks, Inc., et al. v. Fortinet, Inc., No. 5:20-

cv-00109-RWS (E.D. Tex.) action currently pending in this district. The Sable Networks-Sable

IP Patent Exclusive License Agreement identifies the ‘431 patent and was produced to Fortinet.

                Alternatively, Fortinet has had knowledge of the ‘431 patent since at least June 17,

2020, or shortly thereafter. Fortinet is a Defendant in a related patent infringement action asserted

by the Plaintiffs in this action that is currently pending in this District, Sable Networks, Inc., et al.

v. Fortinet, Inc., No. 5:20-cv-00109-RWS (E.D. Tex.). Plaintiffs are presently asserting the ‘431

patent against competitors of Fortinet in three co-pending cases in the Western District of Texas:

Sable Networks, Inc., et al. v. Cisco Sys., Inc., No. 6:20-cv-00288-ADA (W.D. Tex.); Sable

Networks, Inc., et al. v. Juniper Networks, Inc., No. 6:20-cv-00524-ADA (W.D. Tex.); and Sable

Networks, Inc., et al. v. Nokia Corp., et al., No. 6:20-cv-00808-ADA (W.D. Tex.). The Cisco and

Juniper co-pending cases in the Western District of Texas were both on file prior to the date

Fortinet was served with the Complaint in Sable Networks, Inc., et al. v. Fortinet, Inc., No. 5:20-

cv-00109-RWS (E.D. Tex.), which was June 17, 2020. On information and belief, Fortinet has

had knowledge of the ‘431 patent since at least June 17, 2020, or shortly thereafter.



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                          Page 34 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 35 of 70 PageID #: 35




               Alternatively, Fortinet has had knowledge of the ‘431 patent since at least February

7, 2018. On February 7, 2018, Fortinet filed a petition for Inter Partes Review of U.S. Patent No.

8,111,629 before the U.S. Patent and Trademark Office’s Patent Trial and Appeal Board. See

IPR2018-00594, Paper 1 (PTAB Feb. 7, 2018). U.S. Patent No. 8,085,775 (the “’775 patent”),

which is owned by Sable Networks, Inc. was the primary prior art reference analyzed by Fortinet

in this Inter Partes Review petition. See Paper 1 at 26 (identifying the ‘775 patent either alone or

in combination with another reference as “Ground 1” for its argument that the claims of U.S. Patent

No. 8,111,629 were invalid). Fortinet then described and analyzed the ‘775 patent for the next 10

pages of the Inter Partes Review petition. See Paper 1 at 26-36. On information and belief,

Fortinet studied the Sable patent portfolio, which includes the ‘775 patent in addition to each of

the patents-in-suit in this action, in connection with its research and preparation of its Inter Partes

Review petition seeking the invalidation of U.S. Patent No. 8,111,629. Based upon the extensive

analysis of the ‘775 patent contained in the Inter Partes Review petition, on information and belief,

Fortinet reviewed each of the patents-in-suit in this case, including the ‘431 patent, before selecting

the ‘775 patent as Fortinet’s primary prior art reference to argue the invalidity of U.S. Patent No.

8,111,629.

               Fortinet intended to induce patent infringement by third-party customers and users

of the Masergy-Fortinet ‘431 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. Fortinet specifically intended and was aware that the normal and customary use of

the accused products would infringe the ‘431 patent. Fortinet performed the acts that constitute

induced infringement, and would induce actual infringement, with knowledge of the ‘431 patent

and with the knowledge that the induced acts would constitute infringement. For example, Fortinet



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 35 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 36 of 70 PageID #: 36




provides the Masergy-Fortinet ‘431 Products that have the capability of operating in a manner that

infringe one or more of the claims of the ‘431 patent, including at least claims 10-16, 19, and 24-

32, and Fortinet further provides documentation and training materials that cause customers and

end users of the Masergy-Fortinet ‘431 Products to utilize the products in a manner that directly

infringe one or more claims of the ‘431 patent. 34 By providing instruction and training to

customers and end-users on how to use the Masergy-Fortinet ‘431 Products in a manner that

directly infringes one or more claims of the ‘431 patent, including at least claims 10-16, 19, and

24-32, Fortinet specifically intended to induce infringement of the ‘431 patent. Fortinet engaged

in such inducement to promote the sales of the Masergy-Fortinet ‘431 Products, e.g., through

Fortinet user manuals, product support, marketing materials, and training materials to actively

induce the users of the accused products to infringe the ‘431 patent. Accordingly, Fortinet has

induced and continues to induce users of the accused products to use the accused products in their

ordinary and customary way to infringe the ‘431 patent, knowing that such use constitutes

infringement of the ‘431 patent.

                Fortinet also indirectly infringes the ‘431 patent by contributing to the infringement

of the ‘431 patent under 35 U.S.C. § 271(c).


34
     See e.g., Fortinet Drives Channel Business Opportunities with Secure SD-WAN, FORTINET
     PRESS RELEASE (February 5, 2020); Fortinet Customer Profile: Masergy - Partnering with
     Fortinet to Deliver a Security-Driven Approach to SD-WAN and SD-Branch, FORTINET.COM
     WEBSITE           (last      visited       December        2020),        available       at:
     https://www.fortinet.com/customers/masergy; Enabling Enterprises with Secure, Agile and
     Intelligent Managed SD-WAN, MASERGY-FORTINET PARTNER WEBCAST (April 29, 2020),
     available at: https://www.fortinet.com/resources-campaign/network; Driving Growth, Security,
     and Business Efficiency with Managed SD-WAN Services, FORTINET PARTNER WEBCAST
     (September                  16,              2020),              available               at:
     https://events.fortinet.com/WeeklyWebinarSeries/session/32051 (joint webcast hosted by
     Fortinet featuring speakers from Masergy and Fortinet); FORTICLIENT - ADMINISTRATION
     GUIDE VERSION 6.4.1 (August 24, 2020); Fortinet Secure SD-WAN Reference Architecture,
     FORTINET WHITE PAPER (April 3, 2019); FORTIOS HANDBOOK - PARALLEL PATH PROCESSING
     (LIFE OF A PACKET) VERSION 5.6.7 (March 15, 2019); and FORTIOS – COOKBOOK VERSION 6.2.4
     (June 1, 2020).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 36 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 37 of 70 PageID #: 37




                Fortinet contributes to the infringement of one or more claims of the ‘431 patent by

offering to sell, selling, and/or importing into the United States one or more components of the

Masergy-Fortinet ‘431 Products that constitutes a material part of the invention, knowing that said

components are especially made or especially adapted for use in infringing the ‘431 patent,

including at least claims 10-16, 19, and 24-32, and are not staple articles or commodities of

commerce suitable for substantial non-infringing use. The Masergy-Fortinet ‘431 Products are

contain Fortinet OS version 5.4 and later, which are programmed with specific software

components, e.g. Fortinet SD-WAN Traffic Shaping and QoS. These software components, which

are incorporated into and sold as part of the Masergy-Fortinet ‘431 Products, are supplied by

Fortinet and are especially made for use in systems that infringe the ‘431 patent, including at least

claims 10-16, 19, and 24-32, and have no substantial non-infringing uses.

                The ‘431 patent is well-known within the industry as demonstrated by multiple

citations to the ‘431 patent in published patents and patent applications assigned to technology

companies and academic institutions. Defendants are utilizing the technology claimed in the ‘431

patent without paying a reasonable royalty. Defendants are infringing the ‘431 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

                To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘431 patent.

                As a result of Defendants’ infringement of the ‘431 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Defendants’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Defendants together with interest and costs as fixed by the Court.



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 37 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 38 of 70 PageID #: 38




                                        COUNT II
                         INFRINGEMENT OF U.S. PATENT NO. 8,243,593

               Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

               Masergy designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for processing a flow of a series of information packets.

               Masergy designs, makes, sells, offers to sell, imports, and/or uses devices that

enable the identification and penalization of data flows based on the behavior of the data flow,

including at least the Masergy SD-WAN Solution offerings including the following products:

Masergy SD-WAN Secure, 35 Masergy Co-Managed SD-WAN, 36 Managed SD-WAN Secure

OTT, 37 Masergy SD-WAN Home, 38 Masergy SD-WAN Branch solutions, 39 Masergy Secure



35
    Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION (2020)
(“Masergy SD-WAN Secure solutions are powered by Fortinet to provide customers with
integrated security features such as a next-generation firewall”).
36
   Masergy Expands Its SD-WAN Portfolio Offering the Broadest Choice, Flexibility and Built-In
SASE, MASERGY PRESS RELEASE (July 21, 2020) (“Co-managed solutions: Leveraging the SD-
WAN Orchestrator, clients can customize their configurations and make changes while Masergy
simultaneously monitors and reports on performance.”).
37
   Masergy Managed SD-WAN Secure OTT: Internet Strategies Built For Security and Choice,
MASERGY WEBSITE (last visited December 2020), available at: https://www.masergy.com/sd-
wan/managed-sd-wan-secure-ott (“How Masergy's SD-WAN Secure OTT works: Masergy creates
an overlay network on top of any public or private network and sends encrypted application traffic
via IPsec tunnels to Fortinet-powered endpoints over the public internet (‘over the top’) for your
secure, agile, and scalable corporate network.”).
38
   Andy Patrizio, Masergy teams with Fortinet for at-home SD-WAN, NETWORKWORLD.COM
ARTICLE               (October             19,            2020)            available            at:
https://www.networkworld.com/article/3586177/masergy-teams-with-fortinet-for-at-home-sd-
wan.html (“The SD-WAN Secure Home offering utilizes a lightweight Fortinet Secure SD-WAN
device for connectivity and improved application performance over a home Internet connection. It
also includes built-in next-generation firewall and routing, direct connections to an ecosystem of
cloud services”).
39
   Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge (“Masergy and
Fortinet have partnered together to provide security-driven SD-Branch solutions for global
enterprises. SD-Branch solutions pair Fortinet’s edge devices and security features with fully
managed SD-WAN services from Masergy.”).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 38 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 39 of 70 PageID #: 39




Access Service Edge solutions (SASE), 40 and Masergy Secure Web Gateway solutions 41

(collectively, the “Masergy-Fortinet ‘593 Products”).

              The Masergy-Fortinet ‘593 Products incorporate Fortinet’s FortiGate Next-

Generation Firewalls with Fortinet OS version 6.2 and later.

      Details of the Masergy SASE offering are as follows: Cloud firewalls in all global
      points of presence (POPs) powered by Fortinet: Masergy has a number of global
      POPs where it will offer cloud resident firewalls using Fortinet’s FortiGate next-
      generation firewall (NGFW). Cloud firewalls are fast and easy to deploy and
      provide corporate-class threat protection to sites that are as small as a single person.
      It’s important to note that Masergy will continue to offer its edge-based service for
      users that prefer an on-premises appliance. This hybrid approach provides
      customers with threat protection where they want it, without the associated
      complexity of managing a highly distributed environment.
Zeus Kerravala, How Masergy Uses Partners to Provide Secure-Access Service Edge,
EWEEK.COM ARTICLE (November 16, 2020), available at: https://www.eweek.com/security/how-
masergy-uses-partners-for-secure-access-service-edge (emphasis added).

              The Masergy-Fortinet ‘593 Products include Fortinet’s Application-Specific

Integrated Circuits (ASIC). The Fortinet ASIC included in the Masergy-Fortinet ‘593 Products

process data packets associated with a data flow. The ASIC chips are purpose-built by Fortinet

for SD-WAN solutions. The following excerpt from a Masergy article describes the incorporation

of the Fortinet ASIC in the Masergy-Fortinet ‘593 Products.

       Best-of-Breed SD-WAN & Security: Fortinet is committed to driving a consistent
       security posture from the WAN edge to both data centers and multi-cloud
       environments by natively integrating security functions, including NGFW, IPS,
       anti-virus, anti-malware, web filtering, SSL inspection (including TLS 1.3), and
       sandboxing. Fortinet also provides an integrated CASB service to protect SaaS
       applications and traffic and to prevent problems related to Shadow IT. Our patented
40
   SASE from Fortinet & Masergy: Converging best-of-breed network and security solutions
recognized by Gartner, MASERGY BLOG POSTING (October 6, 2020), available at:
https://www.masergy.com/blog/sase-from-fortinet-masergy-converging-best-of-breed-network-
and-security-solutions-recognized-by-gartner (“Investors seeking out SASE solutions are
demanding best-of-breed technologies converged into one solution, and it’s here where the
Masergy-Fortinet offering stands above the rest.”).
41
   Masergy Secure Web Gateway, MASERGY WEBSITE (last visited December 2020), available at:
https://www.masergy.com/sd-wan/sase/secure-web-gateway (“Masergy’s secure web gateway
solution is powered by Fortinet . . . Fortinet SWGs go beyond standard web proxies to keep
enterprise networks safe from malicious internet traffic, preventing threats from entering the
network and causing an infection or intrusion.”).

                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 39 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 40 of 70 PageID #: 40



       innovation of a purpose-built SD-WAN ASIC enables faster Application Steering,
       Multi-Path Intelligence, and WAN Path Remediation with forward error correction
       (FEC) to overcome adverse WAN conditions.
Fortinet & Masergy: The security-driven approach to SD-WAN, MASERGY BLOG POSTING
(January 16, 2020), available at: https://www.masergy.com/blog/fortinet-masergy-the-security-
driven-approach-to-sd-wan (emphasis added).

               The following excerpt from a webcast shows the functionality of the SD-WAN

components included in the Masergy-Fortinet ‘593 Products including “Application

identification” and “Forward Error Correction.”




Enabling Enterprises with Secure, Agile and Intelligent Managed SD-WAN, Masergy-FORTINET
PARTNER WEBCAST (April 29, 2020), available at: https://www.fortinet.com/resources-
campaign/network (annotation added).

               The Masergy-Fortinet ‘593 Products include Fortinet’s SD-WAN devices that

contain a means for maintaining a set of behavioral statistics for the flow. The behavioral statistics

are updated based on each information packet belonging to the flow being processed (without

consideration for the congestion of the network). Specifically, the Fortinet ‘593 Products process

the data packet upon receipt, and if the data packet does not match an existing flow, a new flow

block is created in the flow table. A flow block is a flow entry that is used to match and process

packets. Stateful inspection as implemented by the Fortinet ‘593 Products looks at the first packet

of a session and looks in the policy table to make a security decision about the entire session.

Stateful inspection looks at packet TCP SYN and FIN flags to identity the start and end of a


                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 40 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 41 of 70 PageID #: 41




session, the source/destination IP, source/destination port and protocol. Other checks are also

performed on the packet payload and sequence numbers to verify it as a valid session and that the

data is not corrupted or poorly formed. When the first packet of a session is matched in the policy

table, stateful inspection adds information about the session to its session table. When subsequent

packets are received for the same session, stateful inspection can determine how to handle them

by looking them up in the session table (which is more efficient than looking them up in the policy

table). Fortinet documentation describes the treatment of packets that share common header

information “source/destination IP,” “source/destination port,” and “protocol” as being part of a

flow and being processed in the same manner.

               A February 2020 press release from Fortinet quoted Masergy’s Executive Vice

President, Bob Laskey, as describing the Masergy-Fortinet ‘593 Products as built on “Fortinet’s

Secure SD-WAN” components. “Built on Fortinet’s Secure SD-WAN, Masergy’s Managed SD-

WAN solution gives clients software-defined network services and three tiered options for

managed security services. It’s a winning combination that resonates with global enterprises

needing cloud application performance, 24/7 threat monitoring, as well as incident response.”

Fortinet Drives Channel Business Opportunities with Secure SD-WAN, FORTINET PRESS RELEASE

(February 5, 2020) (quote from Bob Laskey, Masergy Executive Vice President).

               The Masergy-Fortinet ‘593 Products include a misbehaving flow manager (MFM)

for processing a flow of information packets passed over a network. The Masergy-Fortinet ‘593

Products include FortiGate devices that contain functionality for SD-WAN, routing, and next-

generation firewall protection. The integration of Fortinet’s FortiGate devices into the Masergy-

Fortinet ‘593 Products enables the products to infringe the ‘593 patent claims. The following




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 41 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 42 of 70 PageID #: 42




excerpt from documentation of the Masergy-Fortinet ‘593 Products states that Masergy delivers

secure SD-WAN solutions using a Fortinet FortiGate hardware endpoint.




Masergy SD-WAN Secure, MASERGY SOLUTIONS BRIEF at 1 (2020) (emphasis added).

               The Masergy-Fortinet ‘593 Products incorporate Fortinet’s FortiGate Next

Generation Firewall and SD-WAN products. A November 2020 article describing the Masergy-

Fortinet ‘593 Products stated that Masergy combined Fortinet’s FortiGate Next Generation

Firewall and SD-WAN components into a “single platform.”

        Masergy has bulked up its own SD-WAN Secure solution to make a bigger play
        into the SASE space by expanding cloud firewalls into all of its global points-of-
        presence (POPs). Masergy announced on Monday that it had integrated Fortinet’s
        FortiGate Next-Generation Firewalls integrate NGFW and SD-WAN capabilities
        onto a single platform and deployed them in all of its software-defined network
        POPs as well as integrated them into its SD-WAN and security policies.
Mike Robuck, Masergy goes bigger and bolder into SASE arena by taking best-of-breed approach,
FIERCETELECOM.COM           ARTICLE       (November      16,       2020),       available  at:
https://www.fiercetelecom.com/telecom/masergy-goes-bigger-and-bolder-into-sase-arena
(emphasis added).

               The Masergy-Fortinet ‘593 Products comprise a means for computing if a flow is

exhibiting undesirable behavior using at least partially the flow’s behavioral statistics which

generate a badness factor for the flow. This badness factor indicates if the flow is exhibiting

undesirable behavior.   The specification of the ‘593 patent describes that identification of

misbehaving flows can be done by done heuristically. Specifically, behavioral statistics about the



                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 42 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 43 of 70 PageID #: 43




flow might not be directly identified with a flow misbehaving but might be strongly indicative of

a flow having undesirable characteristics. Using behavioral statistical data as a proxy for making

a determination about the quality of a flow is a heuristic technique because it uses data that

produces an approximate determination.         Specifically, the Fortinet ‘593 Products use the

behavioral statistics (transmission rate, byte count, etc.) to make an approximate determination

that a flow is undesirable and could be part of a distributed denial-of-service (“DDoS”) attack.

Similarly, the ‘593 patent describes how one can use behavioral statistics to make a determination

that a flow is associated with peer-to-peer traffic. The Fortinet ‘593 Products’ use of flow behavior

to identify flows that could be part of a DDoS attack is heuristic as they use data about the flow to

make an efficient conclusion about the flow.

                 One or more of the Masergy-Fortinet ‘593 Products include technology for

processing a flow of a series of information packets. Specifically, the Masergy-Fortinet ‘593

Products maintain a set of behavioral statistics based on each and every information packet

belonging to a flow.

                 The Masergy-Fortinet ‘593 Products are available to businesses and individuals

throughout the United States.

                 The Masergy-Fortinet ‘593 Products are provided to businesses and individuals

located in the Eastern District of Texas.

                 The Masergy-Fortinet ‘593 Products include Fortinet’s Secure SD-WAN with

“built-in Next-Generation Firewall (NGFW) capabilities . . . Fortinet Secure SD-WAN is powered

by [a] purpose-build SD-WAN processor.” The following excerpt from an April 2020 article from

Masergy describes the inclusion of the Fortinet SD-WAN components in the Masergy-Fortinet

‘593 Products.



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 43 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 44 of 70 PageID #: 44




Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge

               Masergy has directly infringed and continues to directly infringe the ‘593 patent

by, among other things, making, using, offering for sale, and/or selling products and services for

processing a flow of a series of information packets.

               The Masergy-Fortinet ‘593 Products maintain a set of behavioral statistics for the

flow, wherein the set of behavioral statistics is updated based on each information packet

belonging to the flow, as each information packet is processed.

               The Masergy-Fortinet ‘593 Products enable the generation of behavioral statistics

based on each packet that is processed.

               The Masergy-Fortinet ‘593 Products determine, based at least partially upon the set

of behavioral statistics, whether the flow is exhibiting undesirable behavior.

               The Masergy-Fortinet ‘593 Products determine whether the flow is exhibiting

undesirable behavior regardless of the presence or absence of congestion.



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 44 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 45 of 70 PageID #: 45




               The Masergy-Fortinet ‘593 Products enforce a penalty on the flow in response to a

determination that the flow is exhibiting undesirable behavior.

               By making, using, testing, offering for sale, and/or selling products and services for

processing a flow of a series of information packets, including but not limited to the Masergy-

Fortinet ‘593 Products, Masergy has injured Plaintiffs and is liable for directly infringing one or

more claims of the ‘593 patent, including at least claims 25-37, 40, 42, and 44, pursuant to 35

U.S.C. § 271(a).

               Fortinet indirectly infringes the ‘593 patent by contributing to the infringement of

the ‘593 patent under 35 U.S.C. § 271(c).

               Fortinet has had knowledge of the ‘593 patent since at least June 17, 2020, which

is the date the Complaint in Sable Networks, Inc., et al. v. Fortinet, Inc., No. 5:20-cv-00109-RWS

(E.D. Tex.), which alleges that Fortinet infringes the ‘593 patent, was served on Fortinet. Fortinet

has known of the ‘593 patent and its infringement of the ‘593 patent since at least June 17, 2020.

               Alternatively, Fortinet has had knowledge of the ‘593 patent since at least February

7, 2018. On February 7, 2018, Fortinet filed a petition for Inter Partes Review of U.S. Patent No.

8,111,629 before the U.S. Patent and Trademark Office’s Patent Trial and Appeal Board. See

IPR2018-00594, Paper 1 (PTAB Feb. 7, 2018). The ‘775 patent, which is owned by Sable

Networks, Inc. was the primary prior art reference analyzed by Fortinet in this Inter Partes Review

petition. See Paper 1 at 26 (identifying the ‘775 patent either alone or in combination with another

reference as “Ground 1” for its argument that the claims of U.S. Patent No. 8,111,629 were

invalid). Fortinet then described and analyzed the ‘775 patent for the next 10 pages of the Inter

Partes Review petition. See Paper 1 at 26-36. On information and belief, Fortinet studied the

Sable patent portfolio in connection with its research and preparation of its Inter Partes Review



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 45 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 46 of 70 PageID #: 46




petition seeking the invalidation of U.S. Patent No. 8,111,629. Based upon the extensive analysis

of the ‘775 patent contained in the Inter Partes Review petition, on information and belief, Fortinet

reviewed each of the patents-in-suit in this case, including the ‘593 patent, before selecting the

‘775 patent as Fortinet’s primary prior art reference to argue the invalidity of U.S. Patent No.

8,111,629.

                Fortinet contributes to the infringement of one or more claims of the ‘593 patent by

offering to sell, selling, and/or importing into the United States one or more components of the

Masergy-Fortinet ‘593 Products that constitutes a material part of the invention, knowing that said

components are especially made or especially adapted for use in infringing the ‘593 patent,

including at least claims 25-37, 40, 42, and 44, and are not staple articles or commodities of

commerce suitable for substantial non-infringing use.        The Masergy-Fortinet ‘593 Products

contain Fortinet OS version 6.2 and later, which are programmed with specific software

components, e.g. FortiGuard Intrusion Prevention System (“IPS”) and Fortinet Application

Control. These software components, which are incorporated into and sold as part of the Masergy-

Fortinet ‘593 Products, are supplied by Fortinet and are especially made for use in systems that

infringe the ‘593 patent, including at least claims 25-37, 40, 42, and 44, and have no substantial

non-infringing uses.

                The ‘593 patent is well-known within the industry as demonstrated by multiple

citations to the ‘593 patent in published patents and patent applications assigned to technology

companies and academic institutions. Defendants are utilizing the technology claimed in the ‘593

patent without paying a reasonable royalty. Defendants are infringing the ‘593 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 46 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 47 of 70 PageID #: 47




               To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘593 patent.

               As a result of Defendants’ infringement of the ‘593 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Defendants’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Defendants together with interest and costs as fixed by the Court.

                                       COUNT III
                         INFRINGEMENT OF U.S. PATENT NO. 8,817,790

               Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

               Masergy designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for handling a flow of information packets.

               Masergy designs, makes, sells, offers to sell, imports, and/or uses devices that

enable the identification of a flow based on the behavior of the flow, including at least the Masergy

SD-WAN Solution offerings including: Masergy SD-WAN Secure, 42 Masergy Co-Managed SD-

WAN, 43 Managed SD-WAN Secure OTT, 44 Masergy SD-WAN Home, 45 Masergy SD-WAN


42
    Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION (2020)
(“Masergy SD-WAN Secure solutions are powered by Fortinet to provide customers with
integrated security features such as a next-generation firewall”).
43
   Masergy Expands Its SD-WAN Portfolio Offering the Broadest Choice, Flexibility and Built-In
SASE, MASERGY PRESS RELEASE (July 21, 2020) (“Co-managed solutions: Leveraging the SD-
WAN Orchestrator, clients can customize their configurations and make changes while Masergy
simultaneously monitors and reports on performance.”).
44
   Masergy Managed SD-WAN Secure OTT: Internet Strategies Built For Security and Choice,
MASERGY WEBSITE (last visited December 2020), available at: https://www.masergy.com/sd-
wan/managed-sd-wan-secure-ott (“How Masergy's SD-WAN Secure OTT works: Masergy creates
an overlay network on top of any public or private network and sends encrypted application traffic
via IPsec tunnels to Fortinet-powered endpoints over the public internet (‘over the top’) for your
secure, agile, and scalable corporate network.”).
45
   Andy Patrizio, Masergy teams with Fortinet for at-home SD-WAN, NETWORKWORLD.COM
ARTICLE              (October             19,             2020)           available             at:
https://www.networkworld.com/article/3586177/masergy-teams-with-fortinet-for-at-home-sd-

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 47 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 48 of 70 PageID #: 48




Branch solutions, 46 Masergy Secure Access Service Edge solutions (SASE), 47 and Masergy Secure

Web Gateway solutions 48 (collectively, the “Masergy-Fortinet ‘790 Products”).

               The Masergy-Fortinet ‘790 Products incorporate Fortinet’s FortiGate Next-

Generation Firewalls and Fortinet SD-WAN devices running Fortinet OS version 5.4 and later.

Further, the Masegy-Fortinet ‘790 Products contain functionality for stateful inspection where the

Masergy-Fortinet ‘790 Products looks at the first packet of a session and perform a lookup in the

policy table to make a security decision about the entire session. Stateful inspection looks at packet

TCP SYN and FIN flags to identity the start and end of a session, the source/destination IP,

source/destination port and protocol. Other checks are also performed on the packet payload and

sequence numbers to verify it as a valid session and that the data is not corrupted or poorly formed.

When the first packet of a session is matched in the policy table, stateful inspection adds

information about the session to its session table. When subsequent packets are received for the




wan.html (“The SD-WAN Secure Home offering utilizes a lightweight Fortinet Secure SD-WAN
device for connectivity and improved application performance over a home Internet connection. It
also includes built-in next-generation firewall and routing, direct connections to an ecosystem of
cloud services”).
46
   Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the
edge, MASERGY BLOG POST (April 23, 2020), available at:
https://www.masergy.com/blog/extending-secure-sd-wan-to-secure-sd-branch-the-convergence-
of-wan-and-lan-at-the-edge (“Masergy and Fortinet have partnered together to provide security-
driven SD-Branch solutions for global enterprises. SD-Branch solutions pair Fortinet’s edge
devices and security features with fully managed SD-WAN services from Masergy.”).
47
   SASE from Fortinet & Masergy: Converging best-of-breed network and security solutions
recognized by Gartner, MASERGY BLOG POSTING (October 6, 2020), available at:
https://www.masergy.com/blog/sase-from-fortinet-masergy-converging-best-of-breed-network-
and-security-solutions-recognized-by-gartner (“Investors seeking out SASE solutions are
demanding best-of-breed technologies converged into one solution, and it’s here where the
Masergy-Fortinet offering stands above the rest.”).
48
   Masergy Secure Web Gateway, MASERGY WEBSITE (last visited December 2020), available at:
https://www.masergy.com/sd-wan/sase/secure-web-gateway (“Masergy’s secure web gateway
solution is powered by Fortinet . . . Fortinet SWGs go beyond standard web proxies to keep
enterprise networks safe from malicious internet traffic, preventing threats from entering the
network and causing an infection or intrusion.”).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 48 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 49 of 70 PageID #: 49




same session, stateful inspection can determine how to handle them by looking them up in the

session table (which is more efficient than looking them up in the policy table).




FortiGate Fundamentals, FORTIOS HANDBOOK V3           FOR   FORTIOS 4.0 MR3 at 24 (June 2011)
(emphasis added).

               The Masergy-Fortinet ‘790 Products comprise endpoint hardware that comprises a

router with a network interface.

       Unlike other providers, our Managed SD-WAN solutions enable you to leverage
       SD-WAN at some locations without having to deploy it everywhere in a “mix and
       match” WAN design approach. Masergy SD-WAN endpoint hardware is provided
       by our partners at Fortinet with an embedded router, firewall, and unified threat
       management (UTM) capabilities. Combined with our managed software-defined
       network backbone, these features enable companies to install secure Managed SD-
       WAN connections quickly and safely on their network edge that extends to both
       public and private cloud assets.
Masergy: Your SD-WAN questions answered, MASERGY WEBSITE (last visited December 2020);
available at: https://www.masergy.com/faq/managed-sd-wan (emphasis added).

               The Masergy-Fortinet ‘790 Products include Fortinet’s Application-Specific

Integrated Circuits (ASIC). The ASIC chips are purpose-built by Fortinet for SD-WAN solutions.

The following excerpt from a Masergy article describes the incorporation of the Fortinet ASIC in

the Masergy-Fortinet ‘790 Products.


                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 49 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 50 of 70 PageID #: 50



       Best-of-Breed SD-WAN & Security: Fortinet is committed to driving a consistent
       security posture from the WAN edge to both data centers and multi-cloud
       environments by natively integrating security functions, including NGFW, IPS,
       anti-virus, anti-malware, web filtering, SSL inspection (including TLS 1.3), and
       sandboxing. Fortinet also provides an integrated CASB service to protect SaaS
       applications and traffic and to prevent problems related to Shadow IT. Our patented
       innovation of a purpose-built SD-WAN ASIC enables faster Application Steering,
       Multi-Path Intelligence, and WAN Path Remediation with forward error correction
       (FEC) to overcome adverse WAN conditions.
Fortinet & Masergy: The security-driven approach to SD-WAN, MASERGY BLOG POSTING
(January 16, 2020) available at: https://www.masergy.com/blog/fortinet-masergy-the-security-
driven-approach-to-sd-wan (emphasis added).

              A recent joint webcast conducted by Masergy and Fortinet identified that the

Masergy-Fortinet ‘790 Products include a secure SD-WAN ASIC developed by Fortinet. The

following excerpt from the webcast shows the functionality of the FortiSOC4 ASIC that is

included in the Masergy-Fortinet ‘790 Products.




Enabling Enterprises with Secure, Agile and Intelligent Managed SD-WAN, Masergy-FORTINET
PARTNER WEBCAST (April 29, 2020), available at: https://www.fortinet.com/resources-
campaign/network

              The Masergy-Fortinet ‘790 Products include Fortinet’s SD-WAN devices.

Specifically, a February 2020 press release from Fortinet quoted Masergy’s Executive Vice




                           COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 50 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 51 of 70 PageID #: 51




President, Bob Laskey, as describing the Masergy-Fortinet ‘790 Products as built on “Fortinet’s

Secure SD-WAN” components.

       Built on Fortinet’s Secure SD-WAN, Masergy’s Managed SD-WAN solution gives
       clients software-defined network services and three tiered options for managed
       security services. It’s a winning combination that resonates with global enterprises
       needing cloud application performance, 24/7 threat monitoring, as well as incident
       response. Like Fortinet, we believe networking and security need to be inextricably
       tied, and resellers with a Fortinet-Masergy partnership address more needs across
       both IT domains.
Fortinet Drives Channel Business Opportunities with Secure SD-WAN, FORTINET PRESS
RELEASE (February 5, 2020) (quote from Bob Laskey, Executive VP at Masergy).

               The Masergy-Fortinet ‘790 Products include FortiGate devices that contain

functionality for SD-WAN, routing, and next-generation firewall protection. The integration of

Fortinet’s FortiGate devices into the Masergy-Fortinet ‘790 Products enables the products to

infringe the ‘790 patent. The following excerpt from documentation of the Masergy-Fortinet ‘790

Products states that Masergy delivers secure SD-WAN solutions using a Fortinet FortiGate

hardware endpoint.




Roopa Honnachari, COVID-19 Highlights the Business Case for Extending SD-WAN to Remote
Workers, BUSINESS COMMUNICATION SERVICES (BCS) VOL. 14 NO. 1 at 8 (May 2020) (emphasis
added).




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 51 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 52 of 70 PageID #: 52




                 The Masergy-Fortinet ‘790 Products incorporate Fortinet’s FortiGate Next

Generation Firewall and SD-WAN products. A November 2020 article describing the Masergy-

Fortinet ‘790 Products stated that Masergy combined Fortinet’s FortiGate Next Generation

Firewall and SD-WAN components into a “single platform.”

        Masergy has bulked up its own SD-WAN Secure solution to make a bigger play
        into the SASE space by expanding cloud firewalls into all of its global points-of-
        presence (POPs). Masergy announced on Monday that it had integrated Fortinet’s
        FortiGate Next-Generation Firewalls integrate NGFW and SD-WAN capabilities
        onto a single platform and deployed them in all of its software-defined network
        POPs as well as integrated them into its SD-WAN and security policies.
Mike Robuck, Masergy goes bigger and bolder into SASE arena by taking best-of-breed
approach, FIERCETELECOM.COM ARTICLE (November 16, 2020), available at:
https://www.fiercetelecom.com/telecom/masergy-goes-bigger-and-bolder-into-sase-arena
(emphasis added).
                 The Masergy-Fortinet ‘790 Products include Fortinet’s Secure SD-WAN with

“built-in Next-Generation Firewall (NGFW) capabilities . . . Fortinet Secure SD-WAN is powered

by [a] purpose-build SD-WAN processor.” The following excerpt from an April 2020 article from

Masergy describes the inclusion of the Fortinet SD-WAN components in the Masergy-Fortinet

‘790 Products.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 52 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 53 of 70 PageID #: 53




Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge

               One or more of the Masergy-Fortinet ‘790 Products include technology for

handling a flow of information packets. Specifically, the Masergy-Fortinet ‘790 Product process

information packets that have the same header information.

               The Masergy-Fortinet ‘790 Products are available to businesses and individuals

throughout the United States.

               The Masergy-Fortinet ‘790 Products are provided to businesses and individuals

located in the Eastern District of Texas.

               Masergy has directly infringed and continues to directly infringe the ‘790 patent

by, among other things, making, using, offering for sale, and/or selling technology for handling a

flow of information packets, including but not limited to the Masergy-Fortinet ‘790 Products.

               The Masergy-Fortinet ‘790 Products process a flow comprised of two or more

information packets having header information in common. Further, the Masergy-Fortinet ‘790



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 53 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 54 of 70 PageID #: 54




Products use header-independent statistics for traffic classification. These statistics include bit

rate, packet counts, and byte counts that are used to identify a particular traffic type.

                The Masergy-Fortinet ‘790 Products store header-independent statistics about the

flow in a flow block associated with the flow.

                The Masergy-Fortinet ‘790 Products perform traffic matching using header-

independent statistics such as: total number of input packets, total number of output packets, input

bit rates, and output bit rates.

                The Masergy-Fortinet ‘790 Products update the header-independent statistics in the

flow block as each information packet belonging to the flow is processed. The header-independent

statistics are stored in a flow block associated with the flow.

                The Masergy-Fortinet ‘790 Products categorize the flow as one or more traffic

types by determining whether the header-independent statistics match one or more profiles

corresponding to a traffic type.

                The Masergy-Fortinet ‘790 Products perform an operation that is determined

according to the one or more traffic types on one or more information packets belonging to the

flow if the one or more traffic types match one or more particular traffic types designated by a

user.

                By making, using, testing, offering for sale, and/or selling products and services,

including but not limited to the Masergy-Fortinet ‘790 Products, Masergy has injured Plaintiffs

and is liable for directly infringing one or more claims of the ‘790 patent, including at least claims

28 and 29, pursuant to 35 U.S.C. § 271(a).

                Fortinet indirectly infringes the ‘790 patent by contributing to the infringement of

the ‘790 patent under 35 U.S.C. § 271(c).



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 54 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 55 of 70 PageID #: 55




               Fortinet has had knowledge of the ‘790 patent since at least June 17, 2020, which

is the date the Complaint in Sable Networks, Inc., et al. v. Fortinet, Inc., No. 5:20-cv-00109-RWS

(E.D. Tex.), which alleges that Fortinet infringes the ‘790 patent, was served on Fortinet. Fortinet

has known of the ‘790 patent and its infringement of the ‘790 patent since at least June 17, 2020.

               Alternatively, Fortinet has had knowledge of the ‘790 patent since at least February

7, 2018. On February 7, 2018, Fortinet filed a petition for Inter Partes Review of U.S. Patent No.

8,111,629 before the U.S. Patent and Trademark Office’s Patent Trial and Appeal Board. See

IPR2018-00594, Paper 1 (PTAB Feb. 7, 2018). The ‘775 patent, which is owned by Sable

Networks, Inc. was the primary prior art reference analyzed by Fortinet in this Inter Partes Review

petition. See Paper 1 at 26 (identifying the ‘775 patent either alone or in combination with another

reference as “Ground 1” for its argument that the claims of U.S. Patent No. 8,111,629 were

invalid). Fortinet then described and analyzed the ‘775 patent for the next 10 pages of the Inter

Partes Review petition. See Paper 1 at 26-36. On information and belief, Fortinet studied the

Sable patent portfolio in connection with its research and preparation of its Inter Partes Review

petition seeking the invalidation of U.S. Patent No. 8,111,629. Based upon the extensive analysis

of the ‘775 patent contained in the Inter Partes Review petition, on information and belief, Fortinet

reviewed each of the patents-in-suit in this case, including the ‘790 patent, before selecting the

‘775 patent as Fortinet’s primary prior art reference to argue the invalidity of U.S. Patent No.

8,111,629.

               Fortinet contributes to the infringement of one or more claims of the ‘790 patent by

offering to sell, selling, and/or importing into the United States one or more components of the

Masergy-Fortinet ‘790 Products that constitutes a material part of the invention, knowing that said

components are especially made or especially adapted for use in infringing the ‘790 patent,



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 55 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 56 of 70 PageID #: 56




including at least claims 28 and 29, and are not staple articles or commodities of commerce suitable

for substantial non-infringing use. The Masergy-Fortinet ‘790 Products contain Fortinet OS

version 5.4 and later, which are programmed with specific software components, e.g. Fortinet

Stateful Inspection and/or Fortinet Application Control. These software components, which are

incorporated into and sold as part of the Masergy-Fortinet ‘790 Products, are supplied by Fortinet

and are especially made for use in systems that infringe the ‘790 patent, including at least claims

28 and 29, and have no substantial non-infringing uses.

                The ‘790 patent is well-known within the industry as demonstrated by multiple

citations to the ‘790 patent in published patents and patent applications assigned to technology

companies and academic institutions. Defendants are utilizing the technology claimed in the ‘790

patent without paying a reasonable royalty. Defendants are infringing the ‘790 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

                To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘790 patent.

                As a result of Defendants’ infringement of the ‘790 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Defendants’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Defendants together with interest and costs as fixed by the Court.

                                         COUNT IV
                           INFRINGEMENT OF U.S. PATENT NO. 9,774,501

                Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 56 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 57 of 70 PageID #: 57




               Masergy designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for detecting outlier users of a network resource.

               Masergy designs, makes, sells, offers to sell, imports, and/or uses the Masergy SD-

WAN Solution offerings including at least the following product offerings: Masergy SD-WAN

Secure, 49 Masergy Co-Managed SD-WAN, 50 Managed SD-WAN Secure OTT, 51 Masergy SD-

WAN Home, 52 Masergy SD-WAN Branch solutions, 53 Masergy Secure Access Service Edge




49
    Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION (2020)
(“Masergy SD-WAN Secure solutions are powered by Fortinet to provide customers with
integrated security features such as a next-generation firewall”).
50
   Masergy Expands Its SD-WAN Portfolio Offering the Broadest Choice, Flexibility and Built-In
SASE, MASERGY PRESS RELEASE (July 21, 2020) (“Co-managed solutions: Leveraging the SD-
WAN Orchestrator, clients can customize their configurations and make changes while Masergy
simultaneously monitors and reports on performance.”).
51
   Masergy Managed SD-WAN Secure OTT: Internet Strategies Built For Security and Choice,
MASERGY WEBSITE (last visited December 2020), available at: https://www.masergy.com/sd-
wan/managed-sd-wan-secure-ott (“How Masergy's SD-WAN Secure OTT works: Masergy creates
an overlay network on top of any public or private network and sends encrypted application traffic
via IPsec tunnels to Fortinet-powered endpoints over the public internet (‘over the top’) for your
secure, agile, and scalable corporate network.”).
52
   Andy Patrizio, Masergy teams with Fortinet for at-home SD-WAN, NETWORKWORLD.COM
ARTICLE               (October             19,            2020)            available            at:
https://www.networkworld.com/article/3586177/masergy-teams-with-fortinet-for-at-home-sd-
wan.html (“The SD-WAN Secure Home offering utilizes a lightweight Fortinet Secure SD-WAN
device for connectivity and improved application performance over a home Internet connection. It
also includes built-in next-generation firewall and routing, direct connections to an ecosystem of
cloud services”).
53
   Extending secure SD-WAN to secure SD-Branch: The convergence of WAN and LAN at the edge,
MASERGY BLOG POST (April 23, 2020), available at: https://www.masergy.com/blog/extending-
secure-sd-wan-to-secure-sd-branch-the-convergence-of-wan-and-lan-at-the-edge (“Masergy and
Fortinet have partnered together to provide security-driven SD-Branch solutions for global
enterprises. SD-Branch solutions pair Fortinet’s edge devices and security features with fully
managed SD-WAN services from Masergy.”).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 57 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 58 of 70 PageID #: 58




solutions (SASE), 54 and Masergy Secure Web Gateway solutions 55 (collectively, the “Masergy-

Fortinet ‘501 Products”).

              The Masergy-Fortinet ‘501 Products incorporate Fortinet components running

Fortinet OS version 6.0 and later including Fortinet’s FortiGate Next-Generation Firewalls.

      Details of the Masergy SASE offering are as follows: Cloud firewalls in all global
      points of presence (POPs) powered by Fortinet: Masergy has a number of global
      POPs where it will offer cloud resident firewalls using Fortinet’s FortiGate next-
      generation firewall (NGFW). Cloud firewalls are fast and easy to deploy and
      provide corporate-class threat protection to sites that are as small as a single person.
      It’s important to note that Masergy will continue to offer its edge-based service for
      users that prefer an on-premises appliance. This hybrid approach provides
      customers with threat protection where they want it, without the associated
      complexity of managing a highly distributed environment.
Zeus Kerravala, How Masergy Uses Partners to Provide Secure-Access Service Edge,
EWEEK.COM ARTICLE (November 16, 2020), available at: https://www.eweek.com/security/how-
masergy-uses-partners-for-secure-access-service-edge (emphasis added).

              The Masergy-Fortinet ‘501 Products perform the method of monitoring stream data

associated with a user or device’s usage of a network resource for a predetermined time. The

monitoring of stream data associated with a user is conducted by the Masergy-Fortinet ‘501

Products using components supplied by Fortinet.       For example, the Masergy-Fortinet ‘501

Products enable “Advanced IDS/IPS, anomaly detection, raw packet capture.”




54
   SASE from Fortinet & Masergy: Converging best-of-breed network and security solutions
recognized by Gartner, MASERGY BLOG POSTING (October 6, 2020), available at:
https://www.masergy.com/blog/sase-from-fortinet-masergy-converging-best-of-breed-network-
and-security-solutions-recognized-by-gartner (“Investors seeking out SASE solutions are
demanding best-of-breed technologies converged into one solution, and it’s here where the
Masergy-Fortinet offering stands above the rest.”).
55
   Masergy Secure Web Gateway, MASERGY WEBSITE (last visited December 2020), available at:
https://www.masergy.com/sd-wan/sase/secure-web-gateway (“Masergy’s secure web gateway
solution is powered by Fortinet . . . Fortinet SWGs go beyond standard web proxies to keep
enterprise networks safe from malicious internet traffic, preventing threats from entering the
network and causing an infection or intrusion.”).

                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 58 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 59 of 70 PageID #: 59




Masergy Managed Security Solution Brief, MASERGY.COM DOCUMENTATION (last visited
December 2020), available at: https://www.masergy.com/solution-brief/managed-security
(emphasis added).

              The Masergy-Fortinet ‘501 Products perform the step of deriving a flow-count

history. The flow-count history is generated based on stream data where a flow is a connection

between a source IP address and a transport layer port to a destination IP address and transport

layer port in which all of the packets use the same protocol. To perform this step the Masergy-

Fortinet ‘501 Products use the Fortinet-provided application-specific integrated circuit (“ASIC”)

components. The following excerpt from a Masergy and Fortinet joint webcast describes the use

of the FortiGate SOC4 and SPU ASICs to perform centralized management and analytics.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 59 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 60 of 70 PageID #: 60




Enabling Enterprises with Secure, Agile and Intelligent Managed SD-WAN, Masergy-FORTINET
PARTNER WEBCAST (April 29, 2020), available at: https://www.fortinet.com/resources-
campaign/network (annotation added).

               The Masergy-Fortinet ‘501 Products perform the step of applying an outlier

detection algorithm to the generated flow-count history associated with a user or a device and

comparing the flow-count history to flow-count histories associated with other users or devices on

the network. This step is performed in part by the ASIC chips that are provided by Fortinet and

incorporated in the Masergy-Fortinet ‘501 Products. The Fortinet ASIC chips are purpose-built

by Fortinet for SD-WAN solutions such as the Masergy-Fortinet ‘501 Products. The following

excerpt from a Masergy article describes the incorporation of the Fortinet ASIC in the Masergy-

Fortinet ‘501 Products.

       Fortinet is committed to driving a consistent security posture from the WAN edge
       to both data centers and multi-cloud environments by natively integrating security
       functions, including NGFW, IPS, anti-virus, anti-malware, web filtering, SSL
       inspection (including TLS 1.3), and sandboxing. Fortinet also provides an
       integrated CASB service to protect SaaS applications and traffic and to prevent
       problems related to Shadow IT. Our patented innovation of a purpose-built SD-
       WAN ASIC enables faster Application Steering, Multi-Path Intelligence, and




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 60 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 61 of 70 PageID #: 61



       WAN Path Remediation with forward error correction (FEC) to overcome adverse
       WAN conditions.
Fortinet & Masergy: The security-driven approach to SD-WAN, MASERGY BLOG POSTING
(January 16, 2020), available at: https://www.masergy.com/blog/fortinet-masergy-the-security-
driven-approach-to-sd-wan (emphasis added).

              Fortinet has identified that its ASIC components including the ASICs that are

incorporated into the Masergy-Fortinet ‘501 Products perform network and content processing,

application identification, steering and overlay performance. The following excerpt from Fortinet

documentation shows the functionality of the FortiSOC4 ASIC that is included in the Masergy-

Fortinet ‘501 Products.




Fortinet Security Processing Units: Engineered for Innovation, FORTINET SPU BROCHURE AT 3
(January 2020).

              The Masergy-Fortinet ‘501 Products assign a flow-count band to the user based on

the outlier detection algorithm and flow-count history. The method of assigning a flow-count band

to a user based on the user’s flow-count history is performed using Fortinet components that are

incorporated into the Masergy-Fortinet ‘501 Products. A February 2020 press release from



                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 61 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 62 of 70 PageID #: 62




Fortinet quotes Masergy’s Executive Vice President, Bob Laskey, describing the Masergy-Fortinet

‘501 Products as built on “Fortinet’s Secure SD-WAN” components.

       Built on Fortinet’s Secure SD-WAN, Masergy’s Managed SD-WAN solution gives
       clients software-defined network services and three tiered options for managed
       security services. It’s a winning combination that resonates with global enterprises
       needing cloud application performance, 24/7 threat monitoring, as well as incident
       response.
Fortinet Drives Channel Business Opportunities with Secure SD-WAN, FORTINET PRESS
RELEASE (February 5, 2020) (quote from Bob Laskey, Masergy Executive Vice President)
(emphasis added).

               The Masergy-Fortinet ‘501 Products include Fortinet components that contain

functionality for SD-WAN, routing, and next-generation firewall protection. The integration of

Fortinet’s FortiGate components into the Masergy-Fortinet ‘501 Products enables the Masergy-

Fortinet ‘501 Products to infringe the ‘501 patent claims, including through comprising

functionality for a bulk statistics record module. The following excerpt from documentation of

the Masergy-Fortinet ‘501 Products states that Masergy delivers secure SD-WAN solutions using

a Fortinet FortiGate hardware endpoint.




Roopa Honnachari, COVID-19 Highlights the Business Case for Extending SD-WAN to Remote
Workers, BUSINESS COMMUNICATION SERVICES (BCS) VOL. 14 NO. 1 at 8 (May 2020) (emphasis
added).

               The Masergy-Fortinet ‘501 Products incorporate Fortinet’s FortiGate Next

Generation Firewall and SD-WAN components.            A November 2020 article describing the

Masergy-Fortinet ‘501 Products stated that Masergy combined Fortinet’s FortiGate Next

                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 62 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 63 of 70 PageID #: 63




Generation Firewall and SD-WAN components into a “single platform.” “Masergy has bulked up

its own SD-WAN Secure solution to make a bigger play into the SASE space by expanding cloud

firewalls into all of its global points-of-presence (POPs). Masergy announced on Monday that it

had integrated Fortinet’s FortiGate Next-Generation Firewalls integrate NGFW and SD-WAN

capabilities onto a single platform and deployed them in all of its software-defined network POPs

as well as integrated them into its SD-WAN and security policies.” Mike Robuck, Masergy goes

bigger and bolder into SASE arena by taking best-of-breed approach, FIERCETELECOM.COM

ARTICLE (November 16, 2020), available at: https://www.fiercetelecom.com/telecom/masergy-

goes-bigger-and-bolder-into-sase-arena (emphasis added).

               The Masergy-Fortinet ‘501 Products include “built-in Fortinet security.” The

following excerpt from a July 2020 Partner FAQ authored by Masergy describes the inclusion of

the Fortinet SD-WAN components in the Masergy-Fortinet ‘501 Products.




Answering Partner FAQs On Managed SD-WAN, MASERGY DOCUMENTATION at 1 (July 21,
2020) (emphasis added).

               One or more of the Masergy-Fortinet ‘501 Products include technology for tracking

flow data of a user subscriber, for a predetermined time interval.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 63 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 64 of 70 PageID #: 64




                One or more of the Masergy-Fortinet ‘501 Products include functionality for

aggregating flow data of a user for a number of time periods. The flow data that is aggregated by

the Masergy-Fortinet ‘501 Products includes network communications between a particular source

IP address and transport layer port to a particular destination IP address and transport layer port in

which all of the packets are using the same protocol.

                One or more of the Masergy-Fortinet ‘501 Products generate a flow-count pattern

where the flow-count pattern is the count of the number of flows the user initiates as either the

source IP address or destination IP address during a predetermined time period.

                One or more of the Masergy-Fortinet ‘501 Products apply an outlier detection logic

(algorithm) to the flow-count pattern as compared to a plurality of other flow-count patterns

associated with a plurality of other users.

                One or more of the Masergy-Fortinet ‘501 Products assign a flow-count band to the

user or device based on a first result of the outlier detection logic.

                One or more of the Masergy-Fortinet ‘501 Products apply a mitigating action to the

user concerning the user’s access to the network resource based on the flow-count band assigned.

                The Masergy-Fortinet ‘501 Products are available to businesses and individuals

throughout the United States.

                The Masergy-Fortinet ‘501 Products are provided to businesses and individuals

located in the Eastern District of Texas.

                Masergy has directly infringed and continues to directly infringe the ‘501 patent

by, among other things, making, using, offering for sale, and/or selling technology for managing

data traffic comprising a plurality of micro-flows through a network, including but not limited to

the Masergy-Fortinet ‘501 Products.



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 64 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 65 of 70 PageID #: 65




               By making, using, testing, offering for sale, and/or selling products and services for

detecting outlier users of a network resource, including but not limited to the Masergy-Fortinet

‘501 Products, Masergy has injured Plaintiffs and is liable to Plaintiffs for directly infringing one

or more claims of the ‘501 patent, including at least claims 1, 2, 6, 7, 10, 11, 14, 15, and 18-20

pursuant to 35 U.S.C. § 271(a).

               Fortinet indirectly infringes the ‘501 patent, including at least claims 1, 2, 6, 7, and

18-20 by actively inducing infringement under 35 U.S.C. § 271(b).

               Fortinet has had knowledge of the ‘501 patent since at least service of this

Complaint or shortly thereafter, and Fortinet knew of the ‘501 patent and knew of its infringement,

including by way of this lawsuit.

               Alternatively, Fortinet has had knowledge of the ‘501 patent since at least

November 9, 2020, or shortly thereafter. On November 9, 2020, Sable Networks, Inc. and Sable

IP, LLC produced the Sable Networks-Sable IP Patent Exclusive License Agreement at SBL-

VNU_0000001-SBL-VNU_0000008 in the Sable Networks, Inc., et al. v. Fortinet, Inc., No. 5:20-

cv-00109-RWS (E.D. Tex.) action currently pending in this District. The Sable Networks-Sable

IP Patent Exclusive License Agreement identifies the ‘501 patent and was produced to Fortinet.

               Alternatively, Fortinet has had knowledge of the ‘501 patent since at least February

7, 2018. On February 7, 2018, Fortinet filed a petition for Inter Partes Review of U.S. Patent No.

8,111,629 before the U.S. Patent and Trademark Office’s Patent Trial and Appeal Board. See

IPR2018-00594, Paper 1 (PTAB Feb. 7, 2018). U.S. Patent No. 8,085,775 (the “’775 patent”),

which is owned by Sable Networks, Inc. was the primary prior art reference analyzed by Fortinet

in this Inter Partes Review petition. See Paper 1 at 26 (identifying the ‘775 patent either alone or

in combination with another reference as “Ground 1” for its argument that the claims of U.S. Patent



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 65 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 66 of 70 PageID #: 66




No. 8,111,629 were invalid). Fortinet then described and analyzed the ‘775 patent for the next 10

pages of the Inter Partes Review petition. See Paper 1 at 26-36. On information and belief,

Fortinet studied the Sable patent portfolio, which includes the ‘775 patent in addition to each of

the patents-in-suit in this action, in connection with its research and preparation of its Inter Partes

Review petition seeking the invalidation of U.S. Patent No. 8,111,629. Based upon the extensive

analysis of the ‘775 patent contained in the Inter Partes Review petition, on information and belief,

Fortinet reviewed each of the patents-in-suit in this case, including the ‘501 patent, before selecting

the ‘775 patent as Fortinet’s primary prior art reference to argue the invalidity of U.S. Patent No.

8,111,629.

                Fortinet intended to induce patent infringement by third-party customers and users

of the Masergy-Fortinet ‘501 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. Fortinet specifically intended and was aware that the normal and customary use of

the accused products would infringe the ‘501 patent. Fortinet performed the acts that constitute

induced infringement, and would induce actual infringement, with knowledge of the ‘501 patent

and with the knowledge that the induced acts would constitute infringement. For example, Fortinet

provides the Masergy-Fortinet ‘501 Products that have the capability of operating in a manner that

infringe one or more of the claims of the ‘501 patent, including at least claims 1, 2, 6, 7, and 18-

20, and Fortinet further provides documentation and training materials that cause customers and

end users of the Masergy-Fortinet ‘501 Products to utilize the products in a manner that directly

infringe one or more claims of the ‘501 patent. 56 By providing instruction and training to


56
     See e.g., Fortinet Drives Channel Business Opportunities with Secure SD-WAN, FORTINET
     PRESS RELEASE (February 5, 2020); Fortinet Customer Profile: Masergy - Partnering with
     Fortinet to Deliver a Security-Driven Approach to SD-WAN and SD-Branch, FORTINET.COM
     WEBSITE          (last      visited      December        2020),       available    at:

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 66 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 67 of 70 PageID #: 67




customers and end-users on how to use the Masergy-Fortinet ‘501 Products in a manner that

directly infringes one or more claims of the ‘501 patent, including at least claims 1, 2, 6, 7, and

18-20, Fortinet specifically intended to induce infringement of the ‘501 patent. Fortinet engaged

in such inducement to promote the sales of the Masergy-Fortinet ‘501 Products, e.g., through

Fortinet user manuals, product support, marketing materials, and training materials to actively

induce the users of the accused products to infringe the ‘501 patent. Accordingly, Fortinet has

induced and continues to induce users of the accused products to use the accused products in their

ordinary and customary way to infringe the ‘501 patent, knowing that such use constitutes

infringement of the ‘501 patent.

               Fortinet also indirectly infringes the ‘501 patent by contributing to the infringement

of the ‘501 patent under 35 U.S.C. § 271(c).

               Fortinet contributes to the infringement of one or more claims of the ‘501 patent by

offering to sell, selling, and/or importing into the United States one or more components of the

Masergy-Fortinet ‘501 Products that constitutes a material part of the invention, knowing that said

components are especially made or especially adapted for use in infringing the ‘501 patent,

including at least claims 10, 11, 14, and 15, and are not staple articles or commodities of commerce

suitable for substantial non-infringing use. The Masergy-Fortinet ‘501 Products are programmed

with specific software components, e.g., Fortinet SD-WAN NGFW and Fortinet SD-WAN ASIC.


  https://www.fortinet.com/customers/masergy; Enabling Enterprises with Secure, Agile and
  Intelligent Managed SD-WAN, MASERGY-FORTINET PARTNER WEBCAST (April 29, 2020),
  available at: https://www.fortinet.com/resources-campaign/network; Driving Growth, Security,
  and Business Efficiency with Managed SD-WAN Services, FORTINET PARTNER WEBCAST
  (September                  16,              2020),              available               at:
  https://events.fortinet.com/WeeklyWebinarSeries/session/32051 (joint webcast hosted by
  Fortinet featuring speakers from Masergy and Fortinet); FORTICLIENT - ADMINISTRATION
  GUIDE VERSION 6.4.1 (August 24, 2020); Fortinet Secure SD-WAN Reference Architecture,
  FORTINET WHITE PAPER (April 3, 2019); FORTIOS HANDBOOK - PARALLEL PATH PROCESSING
  (LIFE OF A PACKET) VERSION 5.6.7 (March 15, 2019); and FORTIOS – COOKBOOK VERSION 6.2.4
  (June 1, 2020).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 67 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 68 of 70 PageID #: 68




These software components, which are incorporated into and sold as part of the Masergy-Fortinet

‘501 Products, are supplied by Fortinet and are especially made for use in systems that infringe

the ‘501 patent, including at least claims 10, 11, 14, and 15, and have no substantial non-infringing

uses.

                The ‘501 patent is well-known within the industry as demonstrated by multiple

citations to the ‘501 patent in published patents and patent applications assigned to technology

companies and academic institutions. Defendants are utilizing the technology claimed in the ‘501

patent without paying a reasonable royalty. Defendants are infringing the ‘501 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

                To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘501 patent.

                As a result of Defendants’ infringement of the ‘501 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Defendants’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Defendants together with interest and costs as fixed by the Court.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 68 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 69 of 70 PageID #: 69



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Sable IP, LLC and Sable Networks, Inc. respectfully request that this

Court enter:

       A.      A judgment in favor of Plaintiffs that Masergy has directly infringed, either

               literally and/or under the doctrine of equivalents, the ‘431, ‘593, ‘790,

               and/or ‘501 patents;

       B.      A judgment in favor of Plaintiffs that Fortinet has indirectly infringed the

               ‘431, ‘593, ‘790, and/or ‘501 patents;

       C.      An award of damages resulting from Defendants’ acts of infringement in

               accordance with 35 U.S.C. § 284;

       D.      A judgment and order finding that Defendants’ infringement was willful,

               wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or

               characteristic of a pirate within the meaning of 35 U.S.C. § 284 and

               awarding to Plaintiffs enhanced damages.

       E.      A judgment and order finding that this is an exceptional case within the

               meaning of 35 U.S.C. § 285 and awarding to Plaintiffs their reasonable

               attorneys’ fees against Defendants.

       F.      Any and all other relief to which Plaintiffs may show themselves to be

               entitled.

                                      JURY TRIAL DEMANDED

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs Sable IP, LLC and

Sable Networks, Inc. request a trial by jury of any issues so triable by right.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 69 of 70
Case 5:20-cv-00196-RWS Document 1 Filed 12/10/20 Page 70 of 70 PageID #: 70




Dated: December 10, 2020              Respectfully submitted,


                                      /s/ Daniel P. Hipskind____________________
                                      Dorian S. Berger (CA SB No. 264424)
                                      Daniel P. Hipskind (CA SB No. 266763)
                                      BERGER & HIPSKIND LLP
                                      9538 Brighton Way, Ste. 320
                                      Beverly Hills, CA 90210
                                      Telephone: 323-886-3430
                                      Facsimile: 323-978-5508
                                      E-mail: dsb@bergerhipskind.com
                                      E-mail: dph@bergerhipskind.com

                                      Elizabeth L. DeRieux
                                      State Bar No. 05770585
                                      Capshaw DeRieux, LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: 903-845-5770
                                      E-mail: ederieux@capshawlaw.com

                                      Attorneys for Sable Networks, Inc. and
                                      Sable IP, LLC




                       COMPLAINT FOR PATENT INFRINGEMENT
                                                                         Page 70 of 70
